Exhibit 10.4

 

 

Published CUSIP Number:                

 

CREDIT AGREEMENT

 

Dated as of February 6, 2012

 

among

 

CIM URBAN PARTNERS, L.P.,
as Borrower,

 

CIM URBAN REIT, LLC,
as a Guarantor

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as
Sole Lead Arranger and Sole Book Runner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

Article I. Definitions and Accounting Terms

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

23

1.03

Accounting Terms

 

24

1.04

Rounding

 

24

1.05

Times of Day

 

24

1.06

Letter of Credit Amounts

 

24

 

 

 

 

Article II. The Commitments and Credit Extensions

 

24

2.01

Committed Loans

 

24

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

25

2.03

Letters of Credit

 

26

2.04

Swing Line Loans

 

33

2.05

Prepayments

 

36

2.06

Termination or Reduction of Commitments

 

36

2.07

Repayment of Loans

 

37

2.08

Interest

 

37

2.09

Fees

 

38

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

39

2.11

Evidence of Debt

 

39

2.12

Payments Generally; Administrative Agent’s Clawback

 

40

2.13

Sharing of Payments by Lenders

 

41

2.14

Extension of Maturity Date

 

42

2.15

Cash Collateral

 

43

2.16

Defaulting Lenders

 

44

 

 

 

 

Article III. Taxes, Yield Protection and Illegality

 

45

3.01

Taxes

 

45

3.02

Illegality

 

49

3.03

Inability to Determine Rates

 

50

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

50

3.05

Compensation for Losses

 

51

3.06

Mitigation Obligations; Replacement of Lenders

 

52

3.07

Survival

 

52

 

 

 

 

Article IV. Unencumbered Properties

 

53

4.01

Initial Unencumbered Properties

 

53

4.02

Approvals

 

53

4.03

Exclusion Event

 

53

4.04

Appraisals

 

53

4.05

Borrowing Base Release Provisions

 

53

 

 

 

 

Article V. Conditions Precedent to Credit Extensions

 

54

5.01

Conditions of Initial Credit Extension

 

54

5.02

Conditions to all Credit Extensions

 

55

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

Article VI. Representations and Warranties

 

56

6.01

Existence, Qualification and Power; Compliance with Laws

 

56

6.02

Authorization; No Contravention

 

56

6.03

Governmental Authorization; Other Consents

 

57

6.04

Binding Effect

 

57

6.05

Financial Statements; No Material Adverse Effect

 

57

6.06

Litigation

 

58

6.07

No Default

 

58

6.08

Ownership of Property; Liens

 

58

6.09

Environmental Compliance

 

58

6.10

Insurance

 

59

6.11

Taxes

 

59

6.12

ERISA Compliance

 

59

6.13

Subsidiaries; Equity Interests

 

60

6.14

Margin Regulations; Investment Company Act

 

60

6.15

Disclosure

 

60

6.16

Compliance with Laws

 

60

6.17

Taxpayer Identification Number

 

61

6.18

Unencumbered Properties

 

61

6.19

Ground Leases

 

62

6.20

Solvency

 

62

6.21

REIT Status

 

62

 

 

 

 

Article VII. Affirmative Covenants

 

62

7.01

Financial Statements

 

63

7.02

Certificates; Other Information

 

64

7.03

Notices

 

65

7.04

Payment of Obligations

 

66

7.05

Preservation of Existence, Etc.

 

66

7.06

Maintenance of Properties

 

67

7.07

Maintenance of Insurance

 

67

7.08

Compliance with Laws

 

68

7.09

Books and Records

 

68

7.10

Inspection Rights

 

69

7.11

Use of Proceeds

 

69

7.12

Environmental Matters

 

69

7.13

Acceptable Ground Leases

 

70

7.14

Reports and Testing

 

70

7.15

Guaranties

 

70

7.16

REIT Status

 

71

7.17

Material Contracts

 

71

7.18

Further Assurances

 

71

 

 

 

 

Article VIII. Negative Covenants

 

71

8.01

Liens

 

71

8.02

Investments

 

72

8.03

Indebtedness

 

73

8.04

Fundamental Changes

 

74

8.05

Dispositions

 

75

8.06

Restricted Payments

 

75

8.07

Change in Nature of Business

 

76

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

8.08

Transactions with Affiliates

 

76

8.09

Burdensome Agreements

 

76

8.10

Use of Proceeds

 

77

8.11

Unencumbered Properties

 

77

8.12

Acceptable Ground Leases

 

77

8.13

Amendments of Organization Documents

 

78

8.14

Accounting Changes

 

78

8.15

Prepayments, Etc. of Indebtedness

 

78

8.16

Financial Covenants

 

78

8.17

Unencumbered Property Covenants

 

78

 

 

 

 

Article IX. Events of Default and Remedies

 

79

9.01

Events of Default

 

79

9.02

Remedies Upon Event of Default

 

81

9.03

Application of Funds

 

82

 

 

 

 

Article X. Administrative Agent

 

83

10.01

Appointment and Authority

 

83

10.02

Rights as a Lender

 

83

10.03

Exculpatory Provisions

 

83

10.04

Reliance by Administrative Agent

 

84

10.05

Delegation of Duties

 

84

10.06

Resignation of Administrative Agent

 

84

10.07

Non-Reliance on Administrative Agent and Other Lenders

 

85

10.08

No Other Duties, Etc.

 

85

10.09

Administrative Agent May File Proofs of Claim

 

85

10.10

Guaranty Matters

 

86

 

 

 

 

Article XI. Miscellaneous

 

86

11.01

Amendments, Etc.

 

86

11.02

Notices; Effectiveness; Electronic Communication

 

87

11.03

No Waiver; Cumulative Remedies; Enforcement

 

89

11.04

Expenses; Indemnity; Damage Waiver

 

90

11.05

Payments Set Aside

 

92

11.06

Successors and Assigns

 

92

11.07

Treatment of Certain Information; Confidentiality

 

96

11.08

Right of Setoff

 

97

11.09

Interest Rate Limitation

 

97

11.10

Counterparts; Integration; Effectiveness

 

97

11.11

Survival of Representations and Warranties

 

98

11.12

Severability

 

98

11.13

Replacement of Lenders

 

98

11.14

Governing Law; Jurisdiction; Etc.

 

99

11.15

Waiver of Jury Trial

 

100

11.16

No Advisory or Fiduciary Responsibility

 

100

11.17

Electronic Execution of Assignments and Certain Other Documents

 

101

11.18

USA PATRIOT Act

 

101

11.19

Time of the Essence

 

101

11.20

ENTIRE AGREEMENT

 

101

 

 

 

 

SIGNATURES

 

 

S-1

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

2.01

Commitments and Applicable Percentages

 

 

4.01

Initial Unencumbered Properties

 

 

6.05

Supplement to Interim Financial Statements

 

 

6.06

Litigation

 

 

6.09

Environmental Matters

 

 

6.13

Subsidiaries; Other Equity Investments; Equity Interests

 

 

6.18

Unencumbered Property

 

 

6.19

Ground Leases

 

 

8.01

Existing Liens

 

 

8.02

Investments

 

 

8.03

Existing Indebtedness

 

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

Committed Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C

Request for Letter of Credit

 

 

D

Note

 

 

E

Compliance Certificate

 

 

F

Assignment and Assumption

 

 

G

Unencumbered Property Report

 

 

H

CIM Urban REIT Guaranty

 

 

I

Subsidiary Guaranty

 

 

J

Extension Notice

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 6, 2012,
among CIM URBAN PARTNERS, L.P., a Delaware limited partnership (“Borrower”), CIM
URBAN REIT, LLC, a Delaware limited liability company (“CIM Urban REIT”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained (and
specifically including those events and circumstances which constitute a Change
of Control (as defined herein)), the parties hereto covenant and agree as
follows:

 

Article I.
Definitions and Accounting Terms

 

1.01                        Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptable Appraisal” means, as of any date, the most recent appraisal either
(a) conducted by a third party appraiser that is a member of the Appraisal
Institute selected by and engaged by Borrower and who is reasonably acceptable
to Administrative Agent, or (b) obtained by Administrative Agent pursuant to
Section 4.04.

 

“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by Company, as lessee, that is acceptable to
Administrative Agent in its sole discretion.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower, CIM Urban
REIT and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Credit Agreement. The
Aggregate Commitments as of the Closing Date shall be $100,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s

 

--------------------------------------------------------------------------------


 

Commitment at such time, subject to adjustment as provided in Section 2.16. If
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 9.02 or
if the Aggregate Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Maximum Consolidated Leverage Ratio as set forth in the
most-recent Compliance Certificate received by Administrative Agent pursuant to
Section 7.02(a):

 

Applicable Rate

 

Pricing
Level

 

Maximum
Consolidated
Leverage Ratio

 

Letters of
Credit

 

Eurodollar
Rate

 

Base Rate

 

1

 

< 30%

 

1.75

%

1.75

%

0.75

%

2

 

> 30% but < 35%

 

2.00

%

2.00

%

1.00

%

3

 

> 35% but < 40%

 

2.25

%

2.25

%

1.25

%

4

 

> 40% but < 45%

 

2.35

%

2.35

%

1.35

%

5

 

> 45%

 

2.50

%

2.50

%

1.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Maximum Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided that (a) if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of Required Lenders, Pricing Level 5 shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered, and (b) without limiting the
provisions of Section 2.08(b), if an Event of Default has occurred and is
continuing, then Pricing Level 5 shall apply until such Event of Default has
been cured or waived. The Applicable Rate in effect from the Closing Date until
adjusted as set forth above shall be set at Pricing Level 1.

 

“Applicable Unused Commitment Rate” has the meaning specified in
Section 2.09(a).

 

“Appraised Value” means, with respect to any Property as of any date, the
appraised value of such Property on an “as-is” basis as set forth in the most
recent Acceptable Appraisal.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book runner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)),

 

2

--------------------------------------------------------------------------------


 

and accepted by Administrative Agent, in substantially the form of Exhibit F or
any other form approved by Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means (a) the audited consolidated balance sheet
of the CIM Urban REIT and its Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Companies, including the notes thereto, and (b) the audited consolidated balance
sheet of Borrower and its Subsidiaries for the fiscal year ended December 31,
2010, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Borrower and its
Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1%). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

3

--------------------------------------------------------------------------------


 

“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) Administrative Agent and (b) the L/C Issuer or the
Swing Line Lender (as applicable).

 

“Casualty” means, with respect to any Unencumbered Property, such Unencumbered
Property shall be damaged or destroyed, in whole or in part, by fire or other
casualty.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                            General Partner shall cease to be the sole
general partner of Borrower;

 

(b)                            General Partner shall cease to be the sole
director of CIM Urban REIT;

 

(c)                             CIM Urban REIT shall cease to own at least fifty
percent (50%) of the Equity Interests of Borrower;

 

(d)                            CIM Group, LLC shall cease to Control, directly
or indirectly, General Partner; or

 

(e)                             two or more of Shaul Kuba, Richard Ressler, and
Avi Shemesh shall cease to be active in the management of CIM Group, LLC.

 

“CIM Urban REIT” has the meaning specified in the introductory paragraph hereto.

 

“CIM Urban REIT Guaranty” means the Unconditional Guaranty Agreement executed by
CIM Urban REIT in favor of Administrative Agent, for the benefit of the Lenders,
in the form of Exhibit H.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

4

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Companies” means CIM Urban REIT, Borrower, their Subsidiaries, and solely for
purposes of Section 6.01, General Partner, and “Company” means any one of the
Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

 

“Consolidated Fixed Charges” means, for any Person for any period, the sum
(without duplication) of (a) Consolidated Interest Charges and (b) scheduled
principal payments on account of Indebtedness of such Person (including, for
purposes hereof, scheduled reductions in commitments, but excluding any
regularly scheduled principal payments on any Indebtedness which pays such
Indebtedness in full, but only to the extent that the amount of such final
payment is greater than the scheduled principal payment immediately preceding
such final payment).

 

“Consolidated Interest Charges” means, for any Person for any period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses of such Person in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of such Person with respect to such period under capital
leases that is treated as interest in accordance with GAAP.

 

“Consolidated Unsecured Debt Service” means, without duplication, for any
Calculation Period, the product of (a) all Unsecured Debt of the Companies as of
the last day of such Calculation Period multiplied by (b) a debt constant based
on a thirty (30) year, mortgage-style principal amortization at an interest rate
equal to the greatest of (i) the ten (10) year Treasury Bill yield plus 250
basis points (2.50%), (ii) seven (7.00%), and (iii) the one-month Eurodollar
interest rate plus the Eurodollar Rate Applicable Margin as of the last day of
such Calculation Period.

 

5

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
highest Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two
percent (2%) per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the Eurodollar
Rate otherwise applicable to such Loan plus the highest Applicable Rate
applicable to Eurodollar Rate Loans, plus two percent (2%) per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the highest
Applicable Rate plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, (b) has notified Borrower or
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after request by
Administrative Agent, to confirm in a manner satisfactory to Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting

 

6

--------------------------------------------------------------------------------


 

Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (in each case other than a real estate lease entered into
in the ordinary course of business as part of Property leasing operations).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Economic Leasing Percentage” means, for any Property, the percentage equal to
gross rental income from leased space divided by total potential gross rental
income from rental space based upon the most-recent Acceptable Appraisal or
other information provided by Borrower and reasonably acceptable to
Administrative Agent.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11. 06(b)(iii), and (v) (subject to such consents, if
any, as may be required under Section 11.06(b) (iii)).

 

“Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of any Unencumbered Property and of such scope
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as Administrative Agent may reasonably request,
by a consulting firm reasonably acceptable to Administrative Agent and made in
accordance with Administrative Agent’s established guidelines.

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Requirement against any Company or against or with respect to any
Property or any condition, use, or activity on any Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
threatened or made by any Person against any Company or against or with respect
to any Property or any condition, use, or activity on any Property (including
any such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing, in each case as would be required
and is shown as a liability on the books and records of the subject Person
pursuant to GAAP.

 

7

--------------------------------------------------------------------------------


 

“Environmental Requirement” means any Environmental Law, agreement or
restriction (including any condition or requirement imposed by any insurance or
surety company), as the same now exists or may be changed or amended or come
into effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001 (a) (2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at- risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by Administrative Agent from time to time) at approximately
11:00 a.m., London time, two (2) London Banking Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or, (ii) if
such rate is not available at such time for any reason, the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the

 

8

--------------------------------------------------------------------------------


 

London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the commencement of such
Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by Administrative Agent to be the rate at which deposits in Dollars for delivery
on the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Subsidiary” means, as of any date, any Subsidiary of Borrower with
respect to which a Subsidiary Exclusion Event has occurred and is continuing.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3. 01(e)(ii), (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by Borrower under Section 11.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section 3.
01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01 (a) (ii) or (c), and (e) any U.S.
federal withholding Taxes imposed under FATCA.

 

“Exclusion Event” means (a) an Unencumbered Property suffers a Material
Environmental Event after the date such Unencumbered Property was admitted into
the Unencumbered Property Pool, or (b) an Unencumbered Property is subject to
any Casualty or Condemnation that is a Material Property Event.

 

“Extended Maturity Date” means February 6, 2017.

 

“Extension Notice” means the notice in the form of Exhibit J pursuant to which
Borrower elects to extend the Initial Maturity Date.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

9

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FDPA” has the meaning specified in Section 7.07(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

 

“Fee Letter” means the letter agreement, dated September 28, 2011, among CIM
Urban REIT, Borrower, Administrative Agent, and the Arranger.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Partner” means CIM Urban Partners GP, LLC, a California limited
liability company.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,

 

10

--------------------------------------------------------------------------------


 

regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means CIM Urban REIT and the Subsidiary Guarantors, and “Guarantor”
means any one of the Guarantors.

 

“Guaranties” means the Subsidiary Guaranty and the CIM Urban REIT Guaranty; and
“Guaranty” means any one of the Guaranties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hotel Occupancy Rate” means, for any hotel Property, for any Calculation
Period, the percentage of occupied room nights divided by available room nights.

 

“Improvements” means any Company’s interest in and to all on site and off site
improvements to any Property, together with all fixtures, tenant improvements,
and appurtenances now or later to be located on such Property and/or in such
improvements.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, determined in accordance with GAAP:

 

(a)                            all obligations of such Person for borrowed money
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                            all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well

 

11

--------------------------------------------------------------------------------


 

agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations;

 

(c)                             net obligations of such Person under any Swap
Contract;

 

(d)                            all obligations for the deferred purchase price
of property or services (other than trade accounts payable and accrued expenses
in the ordinary course of business); provided, however, that Indebtedness shall
not include obligations with respect to (i) options to purchase real property
that have not been exercised, and (ii) earnouts, reimbursements, true-ups and
other similar obligations incurred in connection with the purchase or sale of
real properties in the ordinary course of business;

 

(e)                             indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                              capital leases and Synthetic Lease Obligations;

 

(g)                             all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)                            all Guarantees of such Person in respect of any
of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

For the avoidance of doubt, “Indebtedness” shall exclude obligations (x)
incurred in the ordinary course of business (not constituting obligations for
borrowed money) in connection with the leasing, operation, maintenance, and
construction of real property such as construction contracts and agreement with
tenants to provide tenant improvements, and (y) with respect to property taxes
and other assessments in favor of Governmental Authorities or pursuant to
assessments imposed in accordance with local Laws.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” February 5, 2016.

 

“Initial Unencumbered Properties” means the Properties listed on Schedule 4.01,
and “Initial Unencumbered Property” means any one of the Initial Unencumbered
Properties.

 

12

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each calendar month and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
or, subject to availability, six (6) months thereafter, as selected by Borrower
in its Committed Loan Notice; provided that:

 

(a)                            any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

(b)                            any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                             no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998f” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary of Borrower) or in favor
of the L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

13

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Company’s rights thereunder), or other agreement (other than an Acceptable
Ground Lease) under the terms of which any Person has or acquires any right to
occupy or use any Property, or any part thereof, or interest therein, and each
existing or future guaranty of payment or performance thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means, subject to Borrower’s rights under
Section 2.15 to extend such date through Cash Collateralization of the
applicable Letters of Credit, the day that is one (1) year after the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance

 

14

--------------------------------------------------------------------------------


 

on title to any Property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Guaranties, and the Fee
Letter.

 

“Loan Parties” means, collectively, Borrower, Guarantors, and solely for
purposes of Sections 6.02, 6.03, 6.04, 7.05, 9.01(h), and 9.01(i), General
Partner, and “Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Companies, taken as a whole (other than as a result of general economic
conditions); (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party (other
than as a result of general economic conditions); or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each agreement or
contract to which such Person is a party involving aggregate consideration
payable to or by such Person of $20,000,000 or more in any year or otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

 

“Material Environmental Event” means, with respect to any Property, (a) a
violation of any Environmental Law with respect to such Property, or (b) the
presence of any Hazardous Materials on, about, or under such Property that,
under or pursuant to any Environmental Law, would require remediation, if in the
case of either (a) or (b), such event or circumstance would reasonably be
expected to result in a Material Property Event.

 

“Material Property Event” means, with respect to any Property, the occurrence of
any event or circumstance occurring or arising after the date of this Agreement
that would reasonably be expected to result in a (a) material adverse effect on
the Appraised Value of such Property or (b) material adverse effect on the
ownership of such Property.

 

“Material Title Defects” means, with respect to any Property, defects, Liens
(other than Permitted Liens), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Property, would prevent such
Property from being used in the manner in which it is currently being used, or
would reasonably be expected to result in a violation of any Law which would
result in a Material Property Event).

 

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is

 

15

--------------------------------------------------------------------------------


 

extended to the Extended Maturity Date pursuant to Section 2.14, then the
Extended Maturity Date; provided that in each case, if such date is not a
Business Day, then the Maturity Date shall be the next preceding Business Day.

 

“Maximum Availability” means, as of any date, an amount equal to the lesser of
(a) the Aggregate Commitments or (b) forty percent (40%) of the Unencumbered
Asset Value, in each case as of such date.

 

“Maximum Consolidated Leverage Ratio” means, as of any date, the ratio of (a)
all Indebtedness of the Companies, on a consolidated basis as of such date, to
(b) Total Asset Value as of such date.

 

“Maximum Consolidated Recourse Debt Ratio” means, as of any date, the ratio of
(a) all Recourse Debt of the Companies, on a consolidated basis as of such date,
to (b) Total Asset Value as of such date.

 

“Maximum Consolidated Secured Debt Ratio” means, as of any date, the ratio of
(a) all Secured Debt of the Companies, on a consolidated basis as of such date,
to (b) Total Asset Value as of such date.

 

“Minimum Consolidated Fixed Charge Coverage Ratio” means, as of any date, the
ratio of (a) Net Operating Income with respect to all Properties of the
Companies to (b) Consolidated Fixed Charges for the Companies, on a consolidated
basis, for the Calculation Period most recently ended as of such date.

 

“Minimum Consolidated Unsecured Debt Service Coverage Ratio” means, as of any
date, the ratio of (a) Unencumbered Net Operating Income to (b) Consolidated
Unsecured Debt Service, in each case for the Calculation Period most recently
ended as of such date.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001 (a) (3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.

 

“Net Asset Value” means, as of any date, Total Asset Value minus Total
Liabilities.

 

“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate amount of (i) gross lease revenues from the operations of
such Property during such period from tenants in occupancy and paying rent and
(ii) gross revenues from other sources, including, but not limited to, signage
and parking, minus (b) the sum of all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
accruals for real estate taxes, insurance and property management fees, but
excluding Consolidated Interest Charges, income

 

16

--------------------------------------------------------------------------------


 

taxes, depreciation, amortization, and other non-cash expenses), which expenses
and accruals shall be calculated in accordance with GAAP; provided that proceeds
from the Disposition of any Property shall not be included in Net Operating
Income of such Property.

 

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to such Person personally for
repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions. For purposes hereof, “Non-Recourse Debt” shall
include Indebtedness of a Subsidiary of CIM Urban REIT or Borrower (other than a
Subsidiary Guarantor) in which the holder of such Indebtedness may look to such
Subsidiary personally for repayment (but not to any constituent owner of such
Person other than for Customary Recourse Exceptions) and such Subsidiary is a
special purpose entity owning only Properties that secure such Indebtedness or
Equity Interest in another Subsidiary of CIM Urban REIT or Borrower that only
owns Properties that secure such Indebtedness.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit D.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary taxes or
any other excise or property taxes, charges, intangible, recording, filing or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

17

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Liens” means Liens described in Section 8.01(a) through (h).

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
permitted joint venture, governmental authority or other entity of whatever
nature, whether public or private.

 

“Physical Occupancy Rate” means, for any Property, the percentage of the
rentable area of such Property leased by tenants pursuant to bona fide tenant
Leases, which tenants are not more than thirty (30) days delinquent on all rent
or other payments due under such Leases.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Properties” means real estate properties owned by any Company, and “Property”
means any one of the Properties.

 

“Property Information” has the meaning specified in Section 4.02(b).

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

18

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Request for Letter of Credit, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Request for Letter of Credit” has the meaning assigned to such term in Section
2.03(b)(i).

 

“Required Lenders” means, as of any date, Lenders having at least sixty-six and
two-thirds (66- 2/3%) of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02, Lenders holding in the
aggregate at least sixty-six and two-thirds (66-2/3%) of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to Administrative Agent. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of CIM Urban REIT, Borrower or any Subsidiary of CIM Urban REIT or
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to CIM Urban REIT’s or Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, for any Person as of any date, the total aggregate
principal amount of any Indebtedness (other than Indebtedness incurred
hereunder) of such Person that is (a) secured in any manner by any Lien or (b)
entitled to the benefit of a Negative Pledge (other than under this Agreement).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be

 

19

--------------------------------------------------------------------------------


 

computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” of a Person a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

 

“Subsidiary Exclusion Event” means, with respect to any Subsidiary of Borrower,
one or more of the following events or circumstances has occurred or exists with
respect to such Subsidiary: (a) a default (after the expiration of any period of
grace or cure) with respect to any Indebtedness of such Subsidiary individually
or in the aggregate of an amount that is equal to or greater than fifteen
percent (15%) of the Appraised Value of the Properties owned by such Subsidiary;
(b) such Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Subsidiary and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Subsidiary or to
all or any material part of its property is instituted without the consent of
such Subsidiary and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or (c) a
nonappealable, uninsured monetary judgment default against such Subsidiary
individually or in the aggregate of an amount that is equal to or greater than
fifteen percent (15%) of the Appraised Value of the Properties owned by such
Subsidiary.

 

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), and “Subsidiary Guarantor” means any one
of the Subsidiary Guarantors.

 

“Subsidiary Guaranty” means the Unconditional Guaranty Agreement executed by
each Subsidiary Guarantor in favor of Administrative Agent, for the benefit of
the Lenders, in the form of Exhibit I.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts,

 

20

--------------------------------------------------------------------------------


 

(a) for any date on or after the date such Swap Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Asset Value” means, as of any date, the total assets of the Companies
(other than the Excluded Subsidiaries) on a consolidated basis as required to be
shown on the balance sheet of the Companies as of such date.

 

“Total Liabilities” means, for the Companies, on a consolidated basis, as of any
date, the total liabilities as required to be shown on the balance sheet of the
Companies as of such date.

 

“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans and all L/C Obligations.

 

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“Unencumbered Asset Value” means, as of any date, the Appraised Value of each
Unencumbered Property; provided that (a) the amount of Unencumbered Asset Value
attributable to any single Unencumbered Property shall not exceed thirty percent
(30%) of the Unencumbered Asset Value, and (b) the amount of Unencumbered Asset
Value attributable to Unencumbered Properties that are hotel Properties shall
not exceed forty percent (40%) of the Unencumbered Asset Value. For avoidance of
doubt, if the Appraised Value of one or more Unencumbered Properties were to
cause the thresholds in clause (a) or clause (b) above to be exceeded, then (i)
the calculation of Unencumbered Asset Value shall only include the portion of
the Appraised Value of each such Unencumbered Property that would result in

 

21

--------------------------------------------------------------------------------


 

compliance with each such threshold and shall exclude the portion of the
Appraised Value of each such Unencumbered Property that would result in
non-compliance with each such threshold, and (ii) such excess shall not, in and
of itself, constitute a Default so long as Borrower complies with
Section 2.05(c).

 

“Unencumbered Net Operating Income” means, for any Calculation Period, the
aggregate Net Operating Income from all Unencumbered Properties.

 

“Unencumbered Properties” means, as of any date, the Properties that are
included in the Unencumbered Property Pool as of such date, and “Unencumbered
Property” means any one of the Unencumbered Properties.

 

“Unencumbered Property Pool” means, as of any date, each Property identified by
Borrower in the most-recent Unencumbered Property Report that meets the
following criteria:

 

(a)                            such Property is primarily an apartment,
industrial, office, retail, flex or hotel Property (including ancillary parking
lots and structures);

 

(b)                            such Property is located within the continental
United States;

 

(c)                             Borrower or a Guarantor owns fee simple title to
one hundred percent (100%) of such Property or all of the leasehold interests in
such Property pursuant to an Acceptable Ground Lease; provided, however, that
there may be up to one Property in the Unencumbered Property Pool that is not
wholly-owned (but at least ninety percent (90%) owned) by Borrower or a
Guarantor;

 

(d)                            except for restrictions set forth herein,
Borrower or the applicable Guarantor that owns such Property has the unilateral
right to (i) Dispose of such Property, and (ii) create a Lien on such Property
as security for Indebtedness of Borrower or such Guarantor subject to the rights
of others under any Permitted Liens;

 

(e)                             such Property is not subject to any Lien (other
than Permitted Liens), any other encumbrances, or any Negative Pledge;

 

(f)                              such Property is free of all material
structural defects or architectural deficiencies, Material Title Defects,
Material Environmental Event, or other adverse matters which, individually or
collectively, would result in a Material Property Event;

 

(g)                             such Property is not unimproved land or Property
under development;

 

(h)                            such Property is approved by Administrative Agent
and Required Lenders in their reasonable discretion;

 

(i)                                such Property has not been removed from the
Unencumbered Property Pool pursuant to Section 4.03 as a result of an Exclusion
Event that has not been cured by Borrower or waived by the Required Lenders; and

 

(j)                               without implying any restriction on later
adding a Property back to the Unencumbered Property Pool, such Property has not
been removed from the Unencumbered Asset Pool pursuant to Section 4.05.

 

22

--------------------------------------------------------------------------------


 

“Unencumbered Property Report” means a report in substantially the form of
Exhibit G certified by a Responsible Officer of Borrower, setting forth in
reasonable detail the total square footage, Physical Occupancy Rate, Hotel
Occupancy Rate, the Economic Leasing Percentage, Appraised Value, and
Unencumbered Asset Value for the Unencumbered Properties (individually and in
the aggregate).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unsecured Debt” means, for any Person as of any date, Indebtedness of such
Person that is not Secured Debt.

 

“Unused Commitment Fee” has the meaning specified in Section 2.09(a).

 

1.02         Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)                            The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                            In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                             Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

(d)                            For the avoidance of doubt, actions which are
excepted from the covenants in Article VIII shall be deemed permitted herein.

 

23

--------------------------------------------------------------------------------


 

1.03                             Accounting Terms.

 

(a)                            Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Companies shall be deemed to be carried at one
hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                            Changes in GAAP. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Borrower or Required Lenders shall so
request, Administrative Agent, the Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04                        Rounding. Any financial ratios required to be
maintained by Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

Article II.
The Commitments and Credit Extensions

 

2.01                        Committed Loans. Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (a) the Total Outstandings shall
not exceed the Maximum Availability, and (b) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within

 

24

--------------------------------------------------------------------------------


 

the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02                             Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                            Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon Borrower’s irrevocable notice to Administrative
Agent, which may be given by telephone. Each such notice must be received by
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans. Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Administrative Agent
of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice then such Committed
Loan shall be made as a Base Rate Loan. If Borrower fails to give a timely
notice requesting a conversion or continuation of any Eurodollar Rate Loan, then
the applicable Eurodollar Rate Loan shall (i) so long as no Default exists,
automatically be continued as a Eurodollar Rate Loan with an Interest Period
having a duration of one (1) month or (ii) if a Default exists, automatically be
converted to a Base Rate Loan. Any such automatic continuation of Eurodollar
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

 

(b)                            Following receipt of a Committed Loan Notice,
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by Borrower, Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), Administrative Agent shall make all funds so received available
to Borrower in like funds as received by Administrative Agent either by
(i) crediting the account of Borrower on the books of Bank of America with the
amount of such funds or (ii) wire

 

25

--------------------------------------------------------------------------------


 

transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

 

(c)                             Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of Required Lenders.

 

(d)                            Administrative Agent shall promptly notify
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, Administrative Agent shall notify Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                             After giving effect to all Committed Borrowings,
all conversions of Committed Loans from one Type to the other, and all
continuations of Committed Loans as the same Type, there shall not be more than
five (5) Interest Periods in effect with respect to Committed Loans.

 

2.03          Letters of Credit.

 

(a)         The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the Availability Period, to issue Letters of Credit for the account
of Borrower, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Maximum
Availability, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

26

--------------------------------------------------------------------------------


 

(ii)                             The L/C Issuer shall not issue any Letter of
Credit, if:

 

(A)                               the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
Required Lenders have approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have otherwise approved such expiry date.

 

(iii)                          The L/C Issuer shall not be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by Administrative
Agent and the L/C Issuer, the Letter of Credit is in an initial stated amount
less than $50,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with Borrower or such Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a) (iv) ) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(iv)                         The L/C Issuer shall not amend any Letter of Credit
if the L/C Issuer would not be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof.

 

(v)                            The L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of

 

27

--------------------------------------------------------------------------------


 

Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

(vi)                         The L/C Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to Administrative Agent in Article X with respect to any acts taken
or omissions suffered by the L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

(b)                                      Procedures for Issuance and Amendment
of Letters of Credit.

 

(i)                                Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of Borrower delivered to the L/C
Issuer (with a copy to Administrative Agent) in the form attached hereto as
Exhibit C (a “Request for Letter of Credit”) (with blanks appropriately
completed in conformity herewith), together with a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Request for Letter of Credit and Letter of Credit Application must be received
by the L/C Issuer and Administrative Agent not later than 1:00 p.m. at least two
(2) Business Days (or such later date and time as Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Request for
Letter of Credit and Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Request for Letter of Credit and Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, Borrower shall furnish to the L/C Issuer and Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or Administrative Agent may require.

 

(ii)                             Promptly after receipt of any Request for
Letter of Credit and Letter of Credit Application, the L/C Issuer will confirm
with Administrative Agent (by telephone or in writing) that Administrative Agent
has received a copy of such Request for Letter of Credit and Letter of Credit
Application from Borrower and, if not, the L/C Issuer will provide
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of Borrower or enter into the

 

28

--------------------------------------------------------------------------------


 

applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                          Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to
Borrower and Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                       Drawings and Reimbursements; Funding
of Participations.

 

(i)                                Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify Borrower and Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), Borrower shall reimburse the L/C Issuer
through Administrative Agent in an amount equal to the amount of such drawing.
If Borrower fails to so reimburse the L/C Issuer by such time, Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, Borrower shall be deemed
to have requested a Committed Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 5.02 (other than
the delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                             Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount.
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)                          With respect to any Unreimbursed Amount that is
not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in

 

29

--------------------------------------------------------------------------------


 

such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                         Until each Lender funds its Committed Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                            Each Lender’s obligation to make Committed Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by Borrower of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                         If any Lender fails to make available to
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                      Repayment of Participations.

 

(i)                                At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by Administrative Agent), Administrative Agent will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by Administrative Agent.

 

30

--------------------------------------------------------------------------------


 

(ii)                             If any payment received by Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                   Obligations Absolute. The obligation of
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                             the existence of any claim, counterclaim,
setoff, defense or other right that Borrower or any Subsidiary thereof may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                          any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                         any payment by the L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(v)                            any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of,
Borrower or any Subsidiary thereof.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer. Each Lender and
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any

 

31

--------------------------------------------------------------------------------


 

document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuer, Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by Borrower which Borrower proves were caused by
the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                             Applicability of ISP. Unless otherwise expressly
agreed by the L/C Issuer and Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit.

 

(h)                            Letter of Credit Fees. Borrower shall pay to
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each issued and outstanding Letter of Credit equal to the Applicable Rate for
Letters of Credit times the daily amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a) (iv) , with the balance of such
fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date, and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period

 

32

--------------------------------------------------------------------------------


 

during such quarter that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)                                Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer. Borrower shall pay directly to the L/C Issuer for
its own account a fronting fee with respect to each issued and outstanding
Letter of Credit, at the rate per annum specified in the Fee Letter, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
first Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date,
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)                               Conflict with Issuer Documents. In the event
of any conflict between the terms hereof and the terms of any Issuer Document,
the terms hereof shall control.

 

2.04                             Swing Line Loans.

 

(a)                            The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, Borrower
may borrow under this Section 2.04, prepay under Section 2.05, and reborrow
under this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

(b)                            Borrowing Procedures. Each Swing Line Borrowing
shall be made upon Borrower’s irrevocable notice to the Swing Line Lender and
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify

 

33

--------------------------------------------------------------------------------


 

(i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has also received such Swing
Line Loan Notice and, if not, the Swing Line Lender will notify Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to Borrower.

 

(c)                                       Refinancing of Swing Line Loans.

 

(i)                                The Swing Line Lender at any time in its sole
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 5.02. The Swing Line Lender shall furnish Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
Administrative Agent in immediately available funds (and Administrative Agent
may apply Cash Collateral available with respect to the applicable Swing Line
Loan) for the account of the Swing Line Lender at Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to Borrower in
such amount. Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)                             If for any reason any Swing Line Loan cannot be
refinanced by such a Committed Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Committed Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)                          If any Lender fails to make available to
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in

 

34

--------------------------------------------------------------------------------


 

Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                         Each Lender’s obligation to make Committed Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.

 

(d)                                      Repayment of Participations.

 

(i)                                At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

 

(ii)                             If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. Administrative
Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                             Interest for Account of Swing Line Lender. The
Swing Line Lender shall be responsible for invoicing Borrower for interest on
the Swing Line Loans. Until each Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

35

--------------------------------------------------------------------------------


 

(f)                              Payments Directly to Swing Line Lender.
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                             Prepayments.

 

(a)                            Borrower may, upon notice to Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by Administrative Agent not later than 1:00 p.m. (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment
of Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; or, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by Borrower, and with respect to any such
notice that is received by Administrative Agent more than three (3) Business
Days prior to the date of any such prepayment, not revoked on or prior to the
date that is three (3) Business Days prior to such prepayment, Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)                            Borrower may, upon notice to the Swing Line
Lender (with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by Borrower, Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(c)                             If for any reason the Total Outstandings at any
time exceed the Maximum Availability then in effect, then Borrower shall, within
five (5) Business Days, prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Committed Loans and Swing Line Loans the Total Outstandings exceed the Maximum
Availability then in effect.

 

(d)                            Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, Borrower may borrow
Committed Loans under Section 2.01, prepay Committed Loans under this
Section 2.05, and reborrow Committed Loans under Section 2.01.

 

2.06                         Termination or Reduction of Commitments. Borrower
may, upon notice to Administrative Agent, terminate the Aggregate Commitments in
their entirety, or from time to time, on no more than three (3) occasions during
the term of this Agreement, permanently reduce the Aggregate Commitments in
part; provided that (a) any such notice shall be received by Administrative
Agent not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $5,000,000 in

 

36

--------------------------------------------------------------------------------


 

excess thereof, (c) after giving effect to such termination or reduction, the
Aggregate Commitments shall not be less than $50,000,000 (unless Borrower
terminates the Aggregate Commitments in their entirety), (d) Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Maximum Availability, and (e) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

2.07                             Repayment of Loans.

 

(a)                            Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.

 

(b)                            Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date.

 

2.08                             Interest.

 

(a)                            Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)                                 (i)                                 If any
amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)                             If any amount (other than principal of any
Loan) payable by Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                          Upon the request of Required Lenders, while any
Event of Default exists, Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                         Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

37

--------------------------------------------------------------------------------


 

(c)                             Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.09                             Fees. In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                            Unused Commitment Fee. In addition to the
payments provided elsewhere in this Agreement, Borrower shall pay to
Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, an unused commitment fee (the “Unused Commitment Fee”),
calculated as set forth below, on the daily amount of the Aggregate Commitments
which was not used through the advance of all or any portion of Committed Loans
or through L/C Credit Extensions during the immediately preceding calendar
quarter. The Unused Commitment Fee shall be calculated on the basis of actual
days elapsed in a 360 day year at the Applicable Unused Commitment Rate (defined
below), and shall be due and payable in arrears on the first Business Day of
each calendar quarter for the immediately preceding calendar quarter or portion
thereof, commencing April 2, 2012, and on the last day of the Availability
Period. The “Applicable Unused Commitment Rate” means a per annum fee of
25/100ths of one percent (0.25%) when the Outstanding Amounts of Committed Loans
plus the Outstanding Amounts of L/C Obligations on any day exceed fifty percent
(50%) of the Aggregate Commitments in effect on such day (or, if terminated, in
effect immediately prior to such termination), and 35/100ths of one percent
(0.35%) where the Outstanding Amounts of Committed Loans plus the Outstanding
Amounts of L/C Obligations on any day are equal to or less than fifty percent
(50%) of the Aggregate Commitments in effect on such day (or, if terminated, in
effect immediately prior to such termination). The Unused Commitment Fee shall
be calculated as follows:

 

(i)                                Determine the daily Unused Commitment Fee for
each day of the quarter

 

= [(Aggregate Commitments - (Outstanding Amounts of Committed Loans +
Outstanding Amounts of L/C Obligations))] x [Applicable Unused Commitment
Rate)/360 as applicable]

 

(ii)                           Determine the Unused Commitment Fee for the
calendar quarter =

 

The sum of all Unused Commitment Fees for each day of the quarter.

 

(b)                            Other Fees.

 

(i)                                Borrower shall pay to the Arranger and
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)                             Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

38

--------------------------------------------------------------------------------


 

(c)                             Authorization. Borrower hereby authorizes
Administrative Agent to withdraw any fees from Borrower’s designated deposit
account with Administrative Agent.

 

2.10                             Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                            All computations of interest for Base Rate Loans
based on Bank of America’s “prime rate” shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

(b)                            If, as a result of any restatement of or other
adjustment to the financial statements of Borrower or for any other reason,
Borrower or the Lenders determine that (i) the Maximum Consolidated Leverage
Ratio as calculated by Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Maximum Consolidated Leverage Ratio would have
resulted in higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to Borrower under the Bankruptcy Code of the
United States, automatically and without further action by Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of Administrative Agent, any Lender or the L/C Issuer, as the case
may be, under Section 2.03(c)(iii), 2.03(i) or 2.07(b) or under Article IX.
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.11                             Evidence of Debt.

 

(a)                            The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through
Administrative Agent, Borrower shall execute and deliver to such Lender (through
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)                            In addition to the accounts and records referred
to in subsection (a), each Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records

 

39

--------------------------------------------------------------------------------


 

evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

 

2.12                             Payments Generally; Administrative Agent’s
Clawback.

 

(a)                            General. All payments to be made by Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by Borrower hereunder shall be made to Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

(b)                             Clawback.

 

(i)                                Funding by Lenders; Presumption by
Administrative Agent. Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to Administrative Agent such Lender’s share of
such Committed Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to Administrative
Agent, then the applicable Lender and Borrower severally agree to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to Administrative Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.

 

40

--------------------------------------------------------------------------------


 

(ii)                             Payments by Borrower; Presumptions by
Administrative Agent. Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment, Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                             Failure to Satisfy Conditions Precedent. If any
Lender makes available to Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to Borrower by Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, Administrative Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(d)                            Obligations of Lenders Several. The obligations
of the Lenders hereunder to make Committed Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                             Funding Source. Nothing herein shall be deemed
to obligate any Lender to obtain the funds for any Loan in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.

 

2.13                        Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify Administrative Agent of such
fact, and (b) purchase (for cash at face value) participations in the Committed
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

 

41

--------------------------------------------------------------------------------


 

(i)                                if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                             the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.15, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                          Extension of Maturity Date.

 

(a)                               Requests for Extension. Borrower may, by
delivery of an Extension Notice to Administrative Agent (who shall promptly
notify the Lenders) not earlier than ninety (90) days and not later than thirty
(30) days prior to the Initial Maturity Date, request that the Initial Maturity
Date be extended to the Extended Maturity Date.

 

(b)                               Conditions Precedent. As a condition precedent
to the extension of the Initial Maturity Date to the Extended Maturity Date
pursuant to this Section 2.14:

 

(i)                                     Borrower shall deliver to Administrative
Agent a certificate of each Loan Party dated as of the Initial Maturity Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (B) in the case of Borrower,
certifying that, before and after giving effect to such extension, (1) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the Initial
Maturity Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in Sections6. 05(a) and 6.05(b) shall
be deemed to refer to the most recent statements furnished pursuant to Sections
7.01(a), 7.01(b) and 7.01(c), respectively, and (2) no Default exists;

 

(ii)                                  Borrower shall deliver to Administrative
Agent a Compliance Certificate signed by a Responsible Officer of Borrower;

 

(iii)                               on the Initial Maturity Date, Borrower shall
pay to Administrative Agent, for the pro rata account of each Lender in
accordance with their respective Applicable Percentages, an extension fee equal
to one quarter of one percent (0.25%) of the Aggregate Commitments as of such
date, which fee shall, when paid, be fully earned and non-refundable under any
circumstances; and

 

42

--------------------------------------------------------------------------------


 

(iv)                              no Default shall exist on the date of such
extension or after giving effect thereto.

 

(c)                             Conflicting Provisions. This Section 2.14 shall
supersede any provisions in Section 11.01 to the contrary.

 

2.15                             Cash Collateral.

 

(a)                            Certain Credit Support Events. Upon the request
of Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. If, as of the day that is thirty (30) days prior to the Maturity
Date then in effect there are any Letters of Credit that have an expiry date
after the Maturity Date then in effect, then Borrower shall Cash Collateralize
the then Outstanding Amount of all L/C Obligations with respect to such Letters
of Credit. At any time that there shall exist a Defaulting Lender, immediately
upon the request of Administrative Agent, the L/C Issuer or the Swing Line
Lender, Borrower shall deliver to Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a) (iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                            Grant of Security Interest. All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in interest bearing bank controlled collateral accounts at Bank of
America. Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) Administrative Agent, for the benefit
of Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, Borrower or the relevant Defaulting Lender will, promptly upon
demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                             Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 9.02 in respect of Letters of
Credit or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

(d)                            Release. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11. 06(b)(vi))) or
(ii) Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however, (x) that Cash Collateral

 

43

--------------------------------------------------------------------------------


 

furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 9.03), and (y) the Person providing Cash Collateral and the L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.16                          Defaulting Lenders.

 

(a)                               Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                                  Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by Administrative Agent for
the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to the L/C
Issuer or Swing Line Lender hereunder; third, if so determined by Administrative
Agent or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 5.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash

 

44

--------------------------------------------------------------------------------


 

Collateral pursuant to this Section 2.16(a) (ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees. That Defaulting Lender
(x) shall not be entitled to receive any unused commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure. During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that, (A) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (B) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Committed Loans of that
Lender.

 

(b)                               Defaulting Lender Cure. If Borrower,
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a) (iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01                          Taxes.

 

(a)                               Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If,

 

45

--------------------------------------------------------------------------------


 

however, applicable Laws require Borrower or Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
Laws as determined by Borrower or Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If Borrower or Administrative Agent shall
be required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) Administrative Agent shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below,
(B) Administrative Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) Administrative Agent, Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                               Payment of Other Taxes by Borrower. Without
limiting the provisions of subsection (a) above, Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

 

(c)                                Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, Borrower shall, and does hereby, indemnify
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by Borrower or Administrative Agent or paid by
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Borrower
shall also, and does hereby, indemnify Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to
Borrower by a Lender or the L/C Issuer (with a copy to Administrative Agent), or
by Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, indemnify Borrower or Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
Borrower or Administrative Agent) incurred by or asserted against Borrower or
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy,

 

46

--------------------------------------------------------------------------------


 

inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to Borrower or Administrative
Agent pursuant to subsection (e) (but only to the extent that any Loan Party has
not already indemnified Borrower or Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so). Each
Lender and the L/C Issuer hereby authorizes Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)                               Evidence of Payments. Upon request by Borrower
or Administrative Agent, as the case may be, after any payment of Taxes by
Borrower or by Administrative Agent to a Governmental Authority as provided in
this Section 3.01, Borrower shall deliver to Administrative Agent or
Administrative Agent shall deliver to Borrower, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to Borrower or
Administrative Agent, as the case may be.

 

(e)                                Status of Lenders; Tax Documentation.

 

(i)                                     Each Lender shall deliver to Borrower
and to Administrative Agent, at the time or times prescribed by applicable Laws
or when reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit Borrower or Administrative Agent, as the case may be,
to determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if Borrower is resident for tax purposes in the United States,

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to Borrower
and Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender

 

47

--------------------------------------------------------------------------------


 

becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(1)     executed originals of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 

(2)     executed originals of IRS Form W-8ECI,

 

(3)     executed originals of IRS Form W-8IMY and all required supporting
documentation,

 

(4)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881 (c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881 (c)(3)(C) of the Code and (y)
executed originals of IRS Form W-8BEN, or

 

(5)     executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) notify
Borrower and Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that Borrower or Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(iv)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv),

 

48

--------------------------------------------------------------------------------


 

“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(f)                                 Treatment of Certain Refunds. Unless
required by applicable Laws, at no time shall Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer a claim for any refund of Taxes withheld or deducted from funds paid for
the account of such Lender or the L/C Issuer, as the case may be. If
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the request of Administrative Agent, such Lender or the L/C Issuer, agrees
to repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent,
such Lender or the L/C Issuer in the event Administrative Agent, such Lender or
the L/C Issuer is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person.

 

3.02                        Illegality. If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
(x) Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

49

--------------------------------------------------------------------------------


 

3.03                        Inability to Determine Rates. If Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, Administrative Agent will promptly so notify Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                               Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever imposed as a result of a present or former
connection between such Lender or L/C Issuer and the jurisdiction imposing such
tax (other than (i) connections arising from such Lender or L/C Issuer having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document, or (ii) taxes that
are imposed on or measured by net income (however denominated) or that are
franchise taxes or branch profits taxes) specifically in relation to and with
respect to this Agreement, any Letter of Credit or any participation in a Letter
of Credit, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof, excluding in all cases Excluded Taxes; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, Borrower will pay to such Lender or
the L/C Issuer, as the

 

50

--------------------------------------------------------------------------------


 

case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                               Capital Requirements. If any Lender or the L/C
Issuer determines that any Change in Law affecting such Lender or the L/C Issuer
or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.

 

(c)                                Certificates for Reimbursement. A certificate
of a Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to
Borrower shall be conclusive absent manifest error. Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

 

(d)                               Delay in Requests. Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
Borrower shall not be required to compensate a Lender or the L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                                Reserves on Eurodollar Rate Loans. Borrower
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower shall have received at least ten
(10) days’ prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

3.05                        Compensation for Losses. Upon demand of any Lender
(with a copy to Administrative Agent) from time to time, Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

51

--------------------------------------------------------------------------------


 

(a)                               any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                               any failure by Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by Borrower; or

 

(c)                                any assignment of a Eurodollar Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                               Designation of a Different Lending Office.  If
any Lender requests compensation under Section 3.04, or Borrower is required to
pay any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
the L/C Issuer in connection with any such designation or assignment.

 

(b)                               Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, Borrower may replace such Lender in
accordance with Section 11.13.

 

3.07                        Survival. All of Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of Administrative Agent.

 

52

--------------------------------------------------------------------------------


 

Article IV.
Unencumbered Properties

 

4.01                        Initial Unencumbered Properties. As of the Closing
Date, the Unencumbered Properties shall consist of the Initial Unencumbered
Properties; provided that the Property known as Courtyard by Marriott Downtown
Oakland and located at 988 Broadway, Oakland California, 94607, may be excluded
from the Unencumbered Property Pool by the Required Lenders if a closure letter
issued by the City of Oakland is not delivered by Borrower on or before
August 6, 2012; it being acknowledged, however that Borrower shall have no
obligation to obtain any such closure letter.

 

4.02                        Approvals.

 

(a)                               Subject to the terms and conditions set forth
herein, Borrower may request that additional Properties be admitted into the
Unencumbered Asset Pool.

 

(b)                               Borrower may also, at its election add
Properties to the Unencumbered Property Pool (including Properties that may have
previously been removed pursuant to Sections 4.03 or 4.05); provided that the
conditions contained in Article IV are satisfied. Borrower shall provide
Administrative Agent with a written request for a Property to be admitted into
the Unencumbered Property Pool. Such request shall be accompanied by information
regarding such Property (the “Property Information”) including the following, in
each case acceptable to Administrative Agent: (i) a general description of such
Property’s location, market, and amenities; (ii) a property description;
(iii) purchase information (including any contracts of sale and closing
statements); (iv) cash flow projections for the next twelve (12) months and
operating statements for at least the previous three (3) years or since opening
or acquisition by Borrower or a Subsidiary Guarantor, as applicable, if opened
or acquired less than three (3) years before such date; (v) a quality assurance
report or an inspection report; (vi) a copy of the most recent appraisal
obtained by Borrower, if any, of such Property; (vii) an Environmental
Assessment; (viii) title and survey information; and (ix) such other information
reasonably requested by Administrative Agent.

 

(c)                                Each Property shall be subject to
Administrative Agent’s and Required Lenders’ approval to be admitted (or
re-admitted) into the Unencumbered Property Pool.

 

4.03                        Exclusion Event. After the occurrence of any
Exclusion Event, Required Lenders shall have the right in their sole discretion
at any time and from time to time to notify Borrower that, effective three
(3) Business Days after the giving of such notice and for so long as the
circumstances giving rise to such Exclusion Event exist, such Property shall no
longer be included in the Unencumbered Property Pool.

 

4.04                        Appraisals. Borrower shall provide to Administrative
Agent an Acceptable Appraisal of each Unencumbered Property once every twelve
(12) months during the term of this Agreement. If Borrower fails to provide any
such Acceptable Appraisal, then Administrative Agent will be entitled to engage
a third party appraiser, at Borrower’s expense, once during each twelve (12)
month period, to conduct an Acceptable Appraisal of each Unencumbered Property
or any part thereof; provided that, in addition to the foregoing, Administrative
Agent will be entitled to obtain additional Acceptable Appraisals of any
Unencumbered Property or any part thereof, at Borrower’s expense, if: (i) a
Default has occurred and is continuing at the time Administrative Agent orders
such appraisal; or (ii) an appraisal is required under applicable Law.

 

4.05                        Borrowing Base Release Provisions. At the request of
Borrower, an Unencumbered Property may be removed from the Unencumbered Property
Pool subject to the following conditions:

 

53

--------------------------------------------------------------------------------


 

(a) no Default shall exist (unless such Default relates solely to the
Unencumbered Property to be removed from the Unencumbered Asset Pool), result
from, or be continuing after giving effect to such release; and

(b) Administrative Agent shall receive satisfactory evidence that, on a pro
forma basis for the most recently completed fiscal period, after giving effect
to such release and any prepayment of the Obligations, Borrower and CIM Urban
REIT are in compliance with Sections 8.16 and 8.17.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01                        Conditions of Initial Credit Extension. The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                               Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or digital copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Administrative Agent and each of the Lenders:

 

(i)                                   executed counterparts of this Agreement
and the Guaranties, sufficient in number for distribution to Administrative
Agent, each Lender and Borrower;

 

(ii)                                a Note executed by Borrower in favor of each
Lender requesting a Note;

 

(iii)                             such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

(iv)                            such documents and certifications as
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect;

 

(v)                               a favorable opinion of DLA Piper LLP, counsel
to the Loan Parties, addressed to Administrative Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as
Administrative Agent may reasonably request including due formation,
authorization, enforceability and no conflict with all provisions of the
Organization Documents of the Companies;

 

(vi)                            a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

54

--------------------------------------------------------------------------------


 

(vii)                         a certificate signed by a Responsible Officer of
CIM Urban REIT and Borrower certifying (A) that the conditions specified in
Sections 5.02(a) and (b) have been satisfied, (B) that there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, (C) the absence of any action, suit,
investigation or proceeding pending or, to the knowledge of any Loan Party,
threatened in any court or before any arbitrator or governmental authorities
related to Borrower or CIM Urban REIT or that could reasonably be expected to
have a Material Adverse Effect, and (D) a calculation of the Maximum
Consolidated Leverage Ratio as of the last day of the fiscal quarter of the
Companies most recently ended prior to the Closing Date;

 

(viii)                      a duly completed Unencumbered Property Report and
Compliance Certificate as of the last day of the fiscal quarter of the Companies
ended on September 30, 2011, signed by a Responsible Officer of CIM Urban REIT;

 

(ix)                            the Property Information required pursuant to
Section 4.02(b) with respect to each of the Initial Unencumbered Properties; and

 

(x)                               such other assurances, certificates,
documents, consents or opinions as Administrative Agent, the L/C Issuer, the
Swing Line Lender or Required Lenders reasonably may require.

 

(b)                               Any fees required to be paid on or before the
Closing Date shall have been paid.

 

(c)                                Unless waived by Administrative Agent,
Borrower shall have paid all fees, charges and disbursements of counsel to
Administrative Agent (directly to such counsel if requested by Administrative
Agent) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

 

(d)                               The Closing Date shall have occurred on or
before February 6, 2012.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions. The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                               The representations and warranties of Borrower
and each other Loan Party contained in Article VI or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and

 

55

--------------------------------------------------------------------------------


 

warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 5.02, (i) the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a), (b) and (c), respectively, of
Section 7.01 and (ii) the representations and warranties contained in subsection
(c) of Section 6.05 shall be deemed to refer to the date of the most recent
statements furnished pursuant to clauses (a), (b) and (c), respectively, of
Section 7.01.

 

(b)                               No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                After giving effect to such proposed Credit
Extension, the Total Outstandings as of such date shall not exceed the Maximum
Availability.

 

(d)                               Administrative Agent and, if applicable, the
L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

Article VI.
Representations and Warranties

 

Each of CIM Urban REIT and Borrower represents and warrants to Administrative
Agent and the Lenders that:

 

6.01                        Existence, Qualification and Power; Compliance with
Laws. Each Company (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. No Organization Document of any Loan Party or any
manager, member or general partner thereof contains any term, provision, or
other agreement that (a) except as expressly disclosed to Administrative Agent
and Lenders, requires the consent of any Person for any Loan Party’s execution,
delivery, or performance of the Loan Documents, (b) restricts the ability of any
Company to incur or Guarantee the Obligations or grant Liens

 

56

--------------------------------------------------------------------------------


 

in its Properties or other assets to secure the Obligations, (c) would
materially and adversely impair the ability of any Loan Party to perform its
respective obligations under any Loan Document, (d) would have a material
adverse affect on the legality, validity, binding effect, or enforceability
against any Loan Party of any Loan Document, or (e) would materially and
adversely impair any rights or remedies of Administrative Agent, Swing Line
Lender, L/C Issuer, or any Lender under the Loan Documents or applicable Law.

 

6.03                        Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

6.04                        Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                               The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Companies as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Companies as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
as and to the extent required to comply with GAAP.

 

(b)                               The unaudited consolidated balance sheet of
Borrower and its Subsidiaries dated September 30, 2011, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal yearend audit
adjustments. Schedule 6.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of Borrower and its Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness as and to the extent required to comply with GAAP.

 

(c)                                Since September 30, 2011, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(d)                               The consolidated forecasted balance sheet and
statements of income and cash flows of CIM Urban REIT and its Subsidiaries
delivered pursuant to Section 7.01(e) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, CIM Urban REIT’s and Borrower’s best estimate of its
future financial condition and performance.

 

57

--------------------------------------------------------------------------------


 

6.06                        Litigation. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of CIM Urban REIT,
Borrower, or General Partner after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Company or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Company, of the matters described on Schedule 6.06.

 

6.07                        No Default. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

6.08                        Ownership of Property; Liens. Each Company has good
record and marketable title in fee simple to, or valid leasehold interests in,
all property necessary or used in the ordinary conduct of its business, except
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Unencumbered
Property is subject to any Liens, other than Permitted Liens.

 

6.09                        Environmental Compliance.

 

(a)                               The Companies conduct in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 6.09, such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                               Except as specifically disclosed on Schedule
6.09, after due inquiry and investigation in accordance with good commercial or
customary practices to determine whether contamination is present on any
Unencumbered Property or elsewhere in connection with any activity on any
Unencumbered Property, without regard to whether Administrative Agent or any
Lender has or hereafter obtains any knowledge or report of the environmental
condition of any Unencumbered Property: (i) during the period of the applicable
Company’s ownership of each Unencumbered Property, such Unencumbered Property
has not been used for industrial or manufacturing purposes, for landfill,
dumping or other waste disposal activities or operations, for generation,
storage, use, sale, treatment, processing, recycling or disposal of any
Hazardous Material, for underground or aboveground storage tanks, or for any
other use that could give rise to the release of any Hazardous Material on such
Unencumbered Property in violation of applicable Laws and for which all removal
or remedial action required under applicable Laws has been completed and/or is
being undertaken pursuant to applicable Laws; to each Company’s knowledge, no
such use of any Unencumbered Property occurred at any time prior to the period
of the applicable Company’s ownership of such Unencumbered Property; and to each
Company’s knowledge, no such use on any adjacent property occurred at any time
prior to the date hereof; (ii) to each Company’s knowledge, there is no
Hazardous Material, storage tank (or similar vessel) whether underground or
otherwise, sump or well currently on any Unencumbered Property in violation of
applicable Laws; (iii) no Company has received any notice or has any knowledge
of any Environmental Claim or any completed, pending or proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on any Unencumbered Property or any adjacent property or concerning
whether any condition, use or activity on any Unencumbered Property or any
adjacent property is in violation of any

 

58

--------------------------------------------------------------------------------


 

Environmental Requirement for which known liabilities remain outstanding;
(iv) the present conditions, uses and activities on each Unencumbered Property
do not violate any Environmental Requirement and the use of each Unencumbered
Property which the applicable Company (and each tenant and subtenant, if any)
makes and intends to make of each Unencumbered Property complies and will comply
with all applicable Environmental Requirements; (v) no Unencumbered Property
appears on and to each Company’s knowledge has never been on the National
Priorities List, any federal or state “superfund” or “superlien” list, or any
other list or database of properties maintained by any local, state or federal
agency or department showing properties which are known to contain or which are
suspected of containing a Hazardous Material; and (vi) no Company has ever
applied for and been denied environmental impairment liability insurance
coverage relating to any Unencumbered Property.

 

6.10                        Insurance. The properties of the Companies are
insured with financially sound and reputable insurance companies not Affiliates
of any Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Companies operate.

 

6.11                        Taxes. The Companies have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Company that would, if made, have a Material Adverse
Effect.

 

6.12                        ERISA Compliance.

 

(a)                               Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                               There are no pending or, to the best knowledge
of Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected have a Material
Adverse Effect.

 

(c)                                (i) No ERISA Event has occurred, and neither
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d) (2) of the Code) is sixty percent (60%) or higher
and neither Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment

 

59

--------------------------------------------------------------------------------


 

percentage for any such plan to drop below sixty (60%) as of the most recent
valuation date; (iv) neither Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

(d)                               Neither Borrower or any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than (A) on the
Closing Date, those listed on Schedule 6.12(d) and (B) thereafter, Pension Plans
not otherwise prohibited by this Agreement.

 

6.13                        Subsidiaries; Equity Interests. Neither Borrower nor
CIM Urban REIT have any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 6.13 (as supplemented from time to time), and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by the applicable Company free and
clear of all Liens other than Permitted Liens. Neither Borrower nor CIM Urban
REIT have any direct or indirect equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 6.13 (as
supplemented from time to time).

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                               Borrower is not engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                               None of Borrower, any Person Controlling
Borrower, or any Subsidiary thereof is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

6.15                        Disclosure. Each of CIM Urban REIT, Borrower, and
General Partner has disclosed to Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which any Company
is subject, and all other matters known to them, that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. No
report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Company or General Partner to
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, CIM Urban REIT, Borrower,
and General Partner represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

6.16                        Compliance with Laws. Each Company is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure

 

60

--------------------------------------------------------------------------------


 

to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

6.17                        Taxpayer Identification Number. Each of CIM Urban
REIT’s and Borrower’s true and correct U.S. taxpayer identification number is
set forth on Schedule 11.02.

 

6.18                        Unencumbered Properties.

 

(a)                               Each Unencumbered Property complies with all
Laws, including all subdivision and platting requirements, without reliance on
any adjoining or neighboring property, except in such instances in which
(i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to result in a Material Property Event.

 

(b)                               The Improvements with respect to each
Unencumbered Property comply with all Laws regarding access and facilities for
handicapped or disabled persons, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to result in a Material Property Event.

 

(c)                                The Improvements with respect to each
Unencumbered Property have not suffered any Casualty or otherwise been damaged
(ordinary wear and tear excepted) and not repaired.

 

(d)                               No Unencumbered Property is the subject of any
pending or, to any Loan Party’s knowledge, threatened Condemnation.

 

(e)                                No Unencumbered Property is the subject of
any pending or, to any Loan Party’s knowledge, threatened adverse zoning
proceeding that would reasonably be expected to result in a Material Property
Event.

 

(f)                                 No Loan Party has directly or indirectly
conveyed, assigned, or otherwise disposed of, or transferred (or agreed to do
so) any development rights, air rights, or other similar rights, privileges, or
attributes with respect to any Unencumbered Properties, including those arising
under any zoning or property use ordinance or other Law, except where any of the
foregoing would not reasonably be expected to result in a Material Property
Event.

 

(g)                                All utility services necessary for the use of
each Unencumbered Property and the Improvements and the operation thereof for
their intended purpose are available at the Unencumbered Property.

 

(h)                               No Loan Party has made any contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to any Lien or Negative Pledge on any Unencumbered Property.

 

(i)                                   Except as set forth on Schedule 6.18, no
Unencumbered Property is part of a larger tract of Property owned by any Loan
Party or otherwise included under any unity of title or similar covenant with
other Property not owned by a Loan Party and each Unencumbered Property
constitutes a separate tax lot or lots with a separate tax assessment or
assessments for

 

61

--------------------------------------------------------------------------------


 

such Unencumbered Property and the Improvements thereon, independent of those
for any other Property or improvements.

 

(j)                                    The current and anticipated use of each
Unencumbered Property complies in all material respects with all applicable
zoning ordinances, regulations, and restrictive covenants affecting the
Unencumbered Properties, all use restrictions of any Governmental Authority
having jurisdiction have been satisfied, and no violation of any Law or
regulation, which would reasonably be expected to result in a Material Property
Event, exists with respect thereto.

 

6.19                        Ground Leases. Except as set forth on Schedule 6.19
(as supplemented from time to time):

 

(a)                               The Loan Parties have delivered true and
correct copies each Acceptable Ground Lease.

 

(b)                               Each Acceptable Ground Lease is in full force
and effect.

 

(c)                                To each Loan Party’s knowledge, (i) there are
no defaults or terminating events under any Acceptable Ground Lease by any Loan
Party or any ground lessor thereunder, and (ii) no event has occurred which but
for the passage of time, or notice, or both would constitute a default or
terminating event under any Acceptable Ground Lease except for such defaults or
terminating events specifically disclosed to Administrative Agent in writing.

 

(d)                               All rents, additional rents, and other sums
due and payable under each Acceptable Ground Lease have been paid in full.

 

(e)                                No Loan Party nor the ground lessor under any
Acceptable Ground Lease has commenced any action or given or received any notice
for the purpose of terminating such Acceptable Ground Lease.

 

(f)                                 Each Acceptable Ground Lease or a memorandum
thereof has been duly recorded.

 

(g)                                No Loan Party’s interest in any Acceptable
Ground Lease is subject to any Liens or any Negative Pledge other than the
ground lessor’s related fee interest and Liens for taxes not yet due and
payable.

 

(h)                               Each Loan Party’s interest in each Acceptable
Ground Lease is assignable to Administrative Agent upon notice to, but without
the consent of, the ground lessor thereunder (or, if any such consent is
required, then such consent has been obtained prior to the date hereof).

 

6.20                        Solvency. Each Loan Party is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.

 

6.21                        REIT Status. CIM Urban REIT is qualified as a REIT.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

62

--------------------------------------------------------------------------------


 

7.01                        Financial Statements. CIM Urban REIT and Borrower
shall deliver to Administrative Agent and each Lender, in substantially the form
provided prior to the date hereof or otherwise in form and detail reasonably
satisfactory to Administrative Agent and Required Lenders:

 

(a)                               as soon as available, but in any event within
one hundred twenty (120) days after the end of each fiscal year of CIM Urban
REIT (commencing with the fiscal year ended December 31, 2011), a consolidated
balance sheet of CIM Urban REIT and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

 

(b)                               as soon as available, but in any event within
one hundred twenty (120) days after the end of each fiscal year of Borrower
(commencing with the fiscal year ended December 31, 2011), a consolidated
balance sheet of Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(c)                                as soon as available, but in any event within
forty-five (45) days after the end of each fiscal quarter of each fiscal year of
Borrower (commencing with the fiscal quarter ended March 31, 2012), a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of Borrower’s fiscal year then ended, all
in reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Companies in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes (to the extent not otherwise prepared
by Borrower); and

 

(d)                               as soon as available, but in any event within
thirty (30) days of filing, copies of the annual tax returns of CIM Urban REIT
and Borrower; and

 

(e)                                as soon as available, but in any event at
least thirty (30) days after the end of each fiscal year of CIM Urban REIT,
forecasts prepared by management of CIM Urban REIT, in form satisfactory to
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Companies on a monthly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).

 

As to any information contained in materials furnished pursuant to
Section 7.02(e), Borrower shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the

 

63

--------------------------------------------------------------------------------


 

foregoing shall not be in derogation of the obligation of Borrower to furnish
the information and materials described in clauses (a), (b) or (c) above at the
times specified therein.

 

7.02                        Certificates; Other Information. CIM Urban REIT and
Borrower shall deliver to Administrative Agent and each Lender, in form and
detail satisfactory to Administrative Agent and Required Lenders:

 

(a)                               concurrently with the delivery of the
financial statements referred to in Sections 7.01(a), 7.01(b) and
(c) (commencing with the delivery of the financial statements for the fiscal
year ended December 31, 2011), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
CIM Urban REIT and Borrower (which delivery may, unless Administrative Agent, or
a Lender requests executed originals, be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes);

 

(b)                               concurrently with the delivery of the
financial statements referred to in Sections 7.01(a), 7.01(b) and
(c) (commencing with the delivery of the financial statements for the fiscal
year ended December 31, 2011), a duly completed Unencumbered Property Report
together with operating statements and rent rolls for each Unencumbered
Property, in each case signed by the chief executive officer, chief financial
officer, treasurer or controller of CIM Urban REIT and Borrower (which delivery
may, unless Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

(c)                                concurrently with the delivery of the
financial statements referred to in Sections 7.01(a), 7.01(b) and
(c) (commencing with the delivery of the financial statements for the fiscal
year ended December 31, 2011), a duly completed real estate schedule, in form
and substance reasonably satisfactory to Administrative Agent signed by the
chief executive officer, chief financial officer, treasurer or controller of CIM
Urban REIT and Borrower (which delivery may, unless Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(d)                               promptly after any request by Administrative
Agent or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of CIM Urban REIT or Borrower by independent accountants
in connection with the accounts or books of any Company, or any audit of any of
them;

 

(e)                                promptly after the same are available, copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of CIM Urban REIT or Borrower, and copies
of all annual, regular, periodic and special reports and registration statements
which CIM Urban REIT or Borrower may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto; and

 

(f)                                 promptly, such additional information
regarding the business, financial or corporate affairs of any Company, or
compliance with the terms of the Loan Documents, as Administrative Agent or any
Lender may from time to time reasonably request.

 

64

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
(c) or Section 7.02(e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
CIM Urban REIT or Borrower posts such documents, or provides a link thereto on
CIM Urban REIT’s or Borrower’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on CIM
Urban REIT’s or Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by Administrative Agent); provided
that: (i) CIM Urban REIT and Borrower shall deliver paper copies of such
documents to Administrative Agent or any Lender upon its request to CIM Urban
REIT and Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) CIM Urban REIT and Borrower shall notify Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by CIM Urban REIT and Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

CIM Urban REIT and Borrower hereby acknowledge that (a) Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of CIM Urban REIT and
Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to CIM Urban
REIT and Borrower or their Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market- related
activities with respect to such Persons’ securities. CIM Urban REIT and Borrower
hereby agree that so long as CIM Urban REIT or Borrower, as applicable, is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) with respect to any Borrower Materials that are clearly and
conspicuously marked “PUBLIC,” CIM Urban REIT and Borrower shall be deemed to
have authorized Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to CIM Urban REIT and Borrower or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, neither CIM Urban REIT nor Borrower shall be
under any obligation to mark any Borrower Materials “PUBLIC.”

 

7.03                        Notices. CIM Urban REIT and Borrower shall promptly,
but in all cases concurrently with the delivery of the financial statements
referred to in Sections 7.01(a), 7.01(b) and (c) and each Request for Credit
Extension, notify Administrative Agent:

 

(a)                               of the occurrence of any Default;

 

(b)                               of any (i) breach or non-performance of, or
any default under, a Contractual Obligation of any Company; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Company and any
Governmental Authority; or (iii) the commencement of, or any

 

65

--------------------------------------------------------------------------------


 

material development in, any litigation or proceeding affecting any Company,
including pursuant to any applicable Environmental Laws, in each case that has
resulted or would reasonably be expected to have a Material Adverse Effect;

 

(c)                                of the occurrence of any ERISA Event;

 

(d)                               any litigation, arbitration or governmental
investigation or proceeding instituted or threatened against an Unencumbered
Property, and any material development therein that has resulted or would
reasonably be expected to result in a Material Property Event;

 

(e)                                any actual or threatened Condemnation of any
portion of an Unencumbered Property, any negotiations with respect to any such
taking, or any Casualty or other loss of or substantial damage to any
Unencumbered Property that has resulted or would reasonably be expected to
result in a Material Property Event;

 

(f)                                 any notice received by any Company with
respect to the cancellation, alteration or non renewal of any insurance coverage
maintained with respect to any Unencumbered Property that has resulted or would
reasonably be expected to result in a Material Property Event;

 

(g)                                any required permit, license, certificate or
approval with respect to any Unencumbered Property lapses or ceases to be in
full force and effect or claim from any person that any Unencumbered Property,
or any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Law that has resulted or would reasonably be expected to
result in a Material Property Event;

 

(h)                               of any material change in accounting policies
or financial reporting practices by any Company, including any determination by
Borrower referred to in Section 2.10(b); and

 

(i)                                   any labor controversy pending or
threatened against any Loan Party or any contractor performing work on an
Unencumbered Property, and any material development in any labor controversy,
that has resulted or would reasonably be expected to result in a Material
Property Event or have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04                        Payment of Obligations. CIM Urban REIT and Borrower
shall, and shall cause each other Loan Party to, pay and discharge as the same
shall become due and payable: (a) all material tax liabilities, assessments and
governmental charges or levies upon a Loan Party or its properties or assets,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Loan Party; and (b) all lawful claims which, if unpaid, would
by law become a Lien upon any Unencumbered Property.

 

7.05                        Preservation of Existence, Etc. CIM Urban REIT and
Borrower shall, and shall cause each other Loan Party to: (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
(except that such Loan Party shall have ten (10) days after such Loan Party
first obtains knowledge that such Loan Party is not in good standing to comply
with this Section 7.05) under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 8.04 or 8.05; (b) take all

 

66

--------------------------------------------------------------------------------


 

reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which would reasonably be expected to have a Material Adverse Effect.

 

7.06                        Maintenance of Properties. CIM Urban REIT and
Borrower, and shall cause each other Loan Party to, keep the Unencumbered
Properties in good order, repair, operating condition, and appearance, causing
all necessary repairs, renewals, replacements, additions, and improvements to be
promptly made, and not allow any of the Unencumbered Properties to be misused,
abused or wasted or to deteriorate (ordinary wear and tear excepted).
Notwithstanding the foregoing, no Loan Party shall, without the prior written
consent of Administrative Agent: (a) remove from an Unencumbered Property any
fixtures or personal property except such as is replaced by an article of equal
suitability and value or in the event such fixtures or personal property are
obsolete, if applicable, replaced by an article of suitable replacement, in each
case, owned by such Loan Party, free and clear of any Lien (other than Permitted
Liens); or (b) make any structural alteration to an Unencumbered Property or any
other alteration thereto which impairs the value thereof.

 

7.07                        Maintenance of Insurance. CIM Urban REIT and
Borrower shall:

 

(a)                               Maintain, and cause each other Company to
maintain, with financially sound and reputable insurance companies not
Affiliates of any Company, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

 

(b)                               Obtain and maintain, or cause the applicable
Loan Party to obtain and maintain, at the applicable Loan Party’s sole expense:
(i) property insurance with respect to each Unencumbered Property, against loss
or damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in special form (also known as
“all- risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as Administrative Agent may require, in an amount not less
than one hundred percent (100%) of the full replacement cost, including the cost
of debris removal, without deduction for depreciation and sufficient to prevent
the applicable Loan Parties, Administrative Agent, and Lenders from becoming
coinsurers; (ii) if and to the extent any portion of any Unencumbered Property
or the Improvements is, under the Flood Disaster Protection Act of 1973 (for
purposes of this Section, “FDPA”), as it may be amended from time to time, in a
Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community, a flood insurance policy in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable Law and the FDPA, as such requirements may from
time to time be in effect; (iii) general liability insurance, on an “occurrence”
basis against claims for “personal injury” liability, including bodily injury,
death, or property damage liability, for the benefit of the applicable Loan
Parties as named insureds and Administrative Agent, for the benefit of Lenders,
as additional insured; (iv) statutory workers’ compensation insurance with
respect to any work on or about any of the Unencumbered Properties (including
employer’s liability insurance, if required by Administrative Agent), covering
all employees and contractors of each applicable Loan Party; and (v) such other
insurance on the Unencumbered Properties and endorsements as may from time to
time be required by Administrative Agent (including but not limited to soft cost
coverage, automobile liability insurance, business interruption insurance, or
delayed rental insurance, boiler and machinery insurance, earthquake insurance
with respect to any Unencumbered Property (where the probable maximum loss, as
reasonably determined by

 

67

--------------------------------------------------------------------------------


 

Administrative Agent, is greater than twenty percent (20%) of the Appraised
Value of such Unencumbered Property), wind insurance, sinkhole coverage, and/or
permit to occupy endorsement) and against other insurable hazards or casualties
which at the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height, type, construction, location,
use and occupancy of buildings and Improvements. All insurance policies with
respect to all Unencumbered Properties shall be issued and maintained by
insurers, in amounts, with deductibles, limits and retentions, and in forms
reasonably satisfactory to Administrative Agent. All insurance companies
providing insurance required pursuant to this Agreement or any other Loan
Document with respect to the Unencumbered Property must be licensed to do
business in the state in which such Unencumbered Property is located and must
have an A. M. Best Company financial and performance ratings of A-:IX or better.
All insurance policies maintained, or caused to be maintained, with respect to
the Unencumbered Properties, except for general liability insurance, shall
provide that each such policy shall be primary without right of contribution
from any other insurance that may be carried, Administrative Agent or any Lender
and that all of the provisions thereof, except the limits of liability, shall
operate in the same manner as if there were a separate policy covering each
insured. If any insurer which has issued a policy of hazard, liability, or other
insurance required pursuant to this Agreement or any other Loan Document with
respect to the Unencumbered Property becomes insolvent or is the subject of any
petition, case, proceeding or other action pursuant to any Debtor Relief Law, or
if in Administrative Agent’s reasonable opinion the financial responsibility of
such insurer is or becomes inadequate, then each applicable Loan Party shall in
each instance promptly upon its discovery thereof or upon the request of
Administrative Agent therefor, promptly obtain and deliver to Administrative
Agent a like policy (or, if and to the extent permitted by Administrative Agent,
acceptable evidence of insurance) issued by another insurer, which insurer and
policy meet the requirements of this Agreement or such other Loan Document, as
the case may be.

 

(c)                                Cause all certificates of insurance or other
evidence of each initial insurance policy with respect to each Unencumbered
Property to be delivered to Administrative Agent on or prior to the date such
Unencumbered Property is admitted into the Unencumbered Property Pool, with all
premiums fully paid current, and each renewal or substitute policy (or evidence
of insurance) shall be delivered to Administrative Agent, with all premiums
fully paid current, at least five (5) Business Days before the termination of
the policy it renews or replaces.

 

(d)                               Pay all premiums on policies required pursuant
to this Section 7.07 as they become due and payable and, upon Administrative
Agent’s request, promptly deliver to Administrative Agent evidence satisfactory
to Administrative Agent of the timely payment thereof.

 

7.08                        Compliance with Laws. CIM Urban REIT and Borrower
shall, and shall cause each other Company to, comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

7.09                        Books and Records. CIM Urban REIT and Borrower
shall, and shall cause each other Company to, maintain: (a) proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Company; and (b) such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Company.

 

68

--------------------------------------------------------------------------------


 

7.10                        Inspection Rights. CIM Urban REIT and Borrower
shall, and shall cause each other Company to, permit representatives and
independent contractors of Administrative Agent and each Lender to visit and
inspect and photograph any of its properties (including any Unencumbered
Property), to examine its corporate, financial and operating records, and all
recorded data of any kind or nature, regardless of the medium of recording
including all software, writings, plans, specifications and schematics, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the applicable Company; provided, however, that when an Event of Default
exists Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and without advance
notice.

 

7.11                        Use of Proceeds. Borrower shall use the proceeds of
the Credit Extensions for repayment of debt, the acquisition of Properties,
working capital, and other general corporate purposes not in contravention of
any Law or of any Loan Document.

 

7.12                        Environmental Matters. CIM Urban REIT and Borrower
shall, and shall cause each other Loan Party to:

 

(a)                               Violations; Notice to Administrative Agent.

 

(i)                                   Keep the Unencumbered Properties free of
Hazardous Material to the extent such action would reasonably be expected to
result in a Material Property Event;

 

(ii)                                Promptly deliver to Administrative Agent a
copy of each report pertaining to any Unencumbered Property or to any Loan Party
prepared by or on behalf of such Loan Party pursuant to any Environmental
Requirement; and

 

(iii)                             Immediately advise Administrative Agent in
writing of any Environmental Claim or of the discovery of any Hazardous Material
on any Unencumbered Property, as soon as any Loan Party first obtains knowledge
thereof, including a full description of the nature and extent of the
Environmental Claim and/or Hazardous Material and all relevant circumstances.

 

(b)                               Site Assessments and Information. If
Administrative Agent shall ever have reason to believe that any Hazardous
Material affects any Unencumbered Property, or if any Environmental Claim is
made or threatened, or if a Default shall have occurred and be continuing, then
if requested by Administrative Agent, then Borrower shall either (x) remove such
Unencumbered Property from the Borrowing Base pursuant to Section 4.05 or (y) at
Borrower’s expense, deliver to Administrative Agent within ten (10) days after
Administrative Agent’s request, an Environmental Assessment made after the date
of Administrative Agent’s request. Each Loan Party shall cooperate with each
consulting firm making any such Environmental Assessment and shall supply to the
consulting firm, from time to time and promptly on request, all information
available to such Loan Party to facilitate the completion of the Environmental
Assessment. If any Loan Party fails to furnish Administrative Agent within ten
(10) days after Administrative Agent’s request with a copy of an agreement with
an acceptable environmental consulting firm to provide such Environmental
Assessment, or if any Loan Party fails to furnish to Administrative Agent such
Environmental Assessment within ten (10) days after Administrative Agent’s
request, then Administrative Agent may cause any such Environmental Assessment
to be made at Borrower’s expense and risk. Administrative Agent

 

69

--------------------------------------------------------------------------------


 

and its designees are hereby granted access to the Unencumbered Properties at
any time or times, upon reasonable notice (which may be written or oral), and a
license which is coupled with an interest and irrevocable, to make or cause to
be made such Environmental Assessments. Administrative Agent may disclose to
interested parties any information Administrative Agent ever has about the
environmental condition or compliance of the Unencumbered Properties, but shall
be under no duty to disclose any such information except as may be required by
Law. Administrative Agent shall be under no duty to make any Environmental
Assessment of any Unencumbered Property, and in no event shall any such
Environmental Assessment by Administrative Agent be or give rise to a
representation that any Hazardous Material is or is not present on any
Unencumbered Property, or that there has been or shall be compliance with any
Environmental Requirement, nor shall any Loan Party or any other Person be
entitled to rely on any Environmental Assessment made by Administrative Agent or
at Administrative Agent’s request. Neither Administrative Agent nor any Lender
owes any duty of care to protect any Loan Party or any other Person against, or
to inform them of, any Hazardous Material or other adverse condition affecting
any Unencumbered Property.

 

7.13                        Acceptable Ground Leases. CIM Urban REIT and
Borrower shall, and shall cause each other Loan Party to:

 

(a)                               pay or cause to be paid all rents, additional
rents, and other sums required to be paid by the applicable Loan Party, as
tenant under and pursuant to the provisions of each Acceptable Ground Lease;

 

(b)                               diligently perform and observe in all material
respects all of the terms, covenants, and conditions each Acceptable Ground
Lease as tenant under such Acceptable Ground Lease; and

 

(c)                                promptly notify Administrative Agent of
(i) the giving to any Loan Party of any notice of any default by such Loan Party
under any Acceptable Ground Lease and deliver to Administrative Agent a true
copy of each such notice, and (ii) any bankruptcy, reorganization, or insolvency
of the landlord under any Acceptable Ground Lease or of any notice thereof, and
deliver to Administrative Agent a true copy of such notice;

 

7.14                        Reports and Testing. CIM Urban REIT and Borrower
shall, and shall cause each other Loan Party to, promptly (a) deliver to
Administrative Agent copies of all material reports, studies, inspections, and
tests made on the Unencumbered Properties, the Improvements, or any materials to
be incorporated into the Improvements, and (b) make such additional tests on the
Unencumbered Properties, the Improvements, or any materials to be incorporated
into the Improvements as Administrative Agent may reasonably require. In
addition, Borrower shall, and shall cause each other Loan Party to, immediately
notify Administrative Agent of any report, study, inspection, or test that
indicates any material adverse condition relating to the Unencumbered
Properties, the Improvements, or any such materials which would reasonably be
expected to result in a Material Property Event.

 

7.15                        Guaranties. Pursuant to the CIM Urban REIT Guaranty,
CIM Urban REIT shall guarantee the Obligations. Pursuant to the Subsidiary
Guaranty, CIM Urban REIT and Borrower shall cause each Subsidiary of Borrower
that owns an Unencumbered Property to (a) become a Subsidiary Guarantor by
executing and delivering to Administrative Agent the Subsidiary Guaranty (or an
addendum thereto in the form attached to the Subsidiary Guaranty), and
(b) deliver to Administrative Agent documents of the types referred to in
Sections 5.01(a)(iii), 5.01(a)(iv), 5.01(a)(vi), and 5.01(a)(vii), together with
a favorable opinion of counsel of such Person, all such documentation and
opinion to be in form, content and scope reasonably satisfactory to
Administrative Agent.

 

70

--------------------------------------------------------------------------------


 

7.16                        REIT Status. CIM Urban REIT shall take all action
necessary to maintain its status as a REIT.

 

7.17                        Material Contracts. CIM Urban REIT and Borrower
shall, and shall cause each Loan Party to, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by Administrative Agent and, upon request of
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, except, in any such case, where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

7.18                        Further Assurances. Borrower and CIM Urban REIT
shall, and shall cause each Company to, promptly upon request by Administrative
Agent, or any Lender through Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution
or acknowledgment thereof, and (b) do, execute, acknowledge, deliver, register
and re-register any and all such further acts, certificates, assurances and
other instruments as Administrative Agent, or any Lender through Administrative
Agent, may reasonably require from time to time in order to carry out more
effectively the purposes of the Loan Documents.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

8.01                        Liens. CIM Urban REIT and Borrower shall not, and
shall not permit any other Company to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any Unencumbered Property, other than
the following:

 

(a)                               Liens pursuant to any Loan Document;

 

(b)                               Liens securing Indebtedness existing on the
date hereof and listed on Schedule 8.01 and any renewals or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased, and (iii) the direct or any
contingent obligor with respect thereto is not changed;

 

(c)                                Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                               carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                             pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

71

--------------------------------------------------------------------------------


 

(f)                                   easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions, and other similar
encumbrances affecting any Property which do not in any case materially detract
from the value of such Unencumbered Property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Loan
Party;

 

(g)                                  Liens securing judgments not constituting
an Event of Default under Section 9.01(j);

 

(h)                                 Liens securing Indebtedness permitted under
Section 8.03(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(i)                                     any interest of a lessee of such
Unencumbered Property under Leases entered into in the ordinary course of the
applicable Loan Party’s business; and

 

(j)                                    rights of lessors under Acceptable Ground
Leases.

 

8.02                        Investments. CIM Urban REIT and Borrower shall not,
and shall not permit any other Company to, make any Investments, except:

 

(a)                                 Investments existing on the date hereof and
listed on Schedule 8.02;

 

(b)                                 Investments held by a Company in the form of
cash equivalents;

 

(c)                                  advances to officers, directors and
employees of a Company in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)                                 Investments of any Company in (including
loans or advances to) any other Company;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                   Guarantees permitted by Section 8.03;

 

(g)                                  Investments in income producing Properties
and Investments incidental thereto;

 

(h)                                 other Investments of the Companies in:
(i) marketable and non-marketable securities; (ii) unimproved land holdings;
(iii) investments in partnerships or joint ventures; (iv) mortgage note
receivables; (v) investment and non-investment grade commercial mortgage backed
securities; (vi) mezzanine loans; and (vii) construction in progress; provided
that the aggregate amount of all such Investments (valued at cost) shall not
exceed an amount equal to ten percent (10%) of the Total Asset Value at any
time;

 

(i)                                     Investments consisting of rights and
benefits under Indebtedness permitted by Section 8.03;

 

72

--------------------------------------------------------------------------------


 

(j)                                    Investments by any Company in any
securities received by such Company in the ordinary course of business in
satisfaction or partial satisfaction of indebtedness from financially troubled
account debtors;

 

(k)                                 Investments by any Company in connection
with the exercise of rights or remedies afforded such Company, or obligations
imposed upon such Company, in connection with contractual obligations entered
into by such Company which are not otherwise prohibited hereby including the
exercise by any Company and/or the performance by any Company of any buy-sell,
put-call, forced-sale, or similar rights or obligations; and

 

(l)                                     Investments by any Company intended to
ensure the status of CIM Urban REIT, and/or any other Subsidiary of CIM Urban
REIT or Borrower that has elected to be treated as a REIT, as a REIT, so long as
(i) no Default is then-occurring or would result from the making of such
Investment and (ii) upon Administrative Agent’s request, Borrower shall provide
to Administrative Agent evidence that such Investment was necessary to ensure
such REIT status.

 

8.03                        Indebtedness. CIM Urban REIT and Borrower shall not,
and shall not permit any other Company to, create, incur, assume, or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness existing on the date hereof and
listed on Schedule 8.03 and any renewals or extensions (but not increases or
refundings) thereof;

 

(c)                                  Guarantees, performance bonds,
indemnification obligations, and similar arrangements of any Company in respect
of Indebtedness otherwise permitted hereunder of any other Company;

 

(d)                                 obligations (contingent or otherwise) of any
Company existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 8.01(h); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $1,000,000;

 

(f)                                   Indebtedness secured by Properties other
than Unencumbered Properties or the Equity Interests of any Subsidiary (other
than a Company that owns, directly or indirectly, an Unencumbered Property) of
the Company that is the borrower of such Indebtedness;

 

(g)                                  unsecured Indebtedness of any Company
(other than CIM Urban REIT or Borrower) to another Company; provided that if the
Company that incurs such unsecured Indebtedness is a Loan Party, then such
unsecured Indebtedness must be payable to a Loan Party;

 

73

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, or in respect of netting
services, overdraft protections or otherwise in connection with deposit
accounts;

 

(i)                                     Indebtedness incurred for the purpose of
ensuring the status of CIM Urban REIT, and/or any other Subsidiary of CIM Urban
REIT or Borrower that has elected to be treated as a REIT, as a REIT, so long as
(i) no Default is then-occurring or would result from the incurrence of such
Indebtedness and (ii) upon Administrative Agent’s request, Borrower shall
provide to Administrative Agent evidence that such incurrence of Indebtedness
was necessary to ensure such REIT status; and

 

(j)                                    other unsecured Indebtedness constituting
ordinary course obligations (other than debt for borrowed money) in an aggregate
principal amount not to exceed $30,000,000 at any time outstanding.

 

8.04                        Fundamental Changes. CIM Urban REIT and Borrower
shall not, and shall not permit any other Company to, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person (a
“Fundamental Change”), except that, so long as after giving effect thereto
(including the application of any proceeds therefrom to the Obligations) no
Default exists:

 

(a)                                 any Subsidiary of CIM Urban REIT or Borrower
may merge with (i) Borrower, provided that Borrower shall be the continuing or
surviving Person, (ii) CIM Urban REIT, provided that CIM Urban REIT shall be the
continuing or surviving Person or (ii) any one or more other Subsidiaries of CIM
Urban REIT or Borrower, provided that when any Subsidiary Guarantor is merging
with another Subsidiary of CIM Urban REIT or Borrower, the Subsidiary Guarantor
shall be the continuing or surviving Person or the surviving Subsidiary shall
have become a Subsidiary Guarantor pursuant to Section 7.15;

 

(b)                                 any Subsidiary of CIM Urban REIT or Borrower
may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to Borrower, CIM Urban REIT or to another Subsidiary
of CIM Urban REIT or Borrower; provided that if the transferor in such a
transaction is a Subsidiary Guarantor, then the transferee must either be
Borrower or CIM Urban REIT or be or become a Subsidiary Guarantor;

 

(c)                                  in connection with Dispositions by any
Company permitted by Section 8.05;

 

(d)                                 in connection with Investments by any
Company permitted by Section 8.02; and

 

(e)                                  Fundamental Changes which are determined to
be necessary for CIM Urban REIT, and/or any other Subsidiary of CIM Urban REIT
or Borrower that has elected to be treated as a REIT, to maintain its status as
a REIT, so long as (i) no Default is then-occurring or would result from such
Fundamental Change and (ii) upon Administrative Agent’s request, Borrower shall
provide to Administrative Agent evidence that such Fundamental Change was
necessary to ensure such REIT status.

 

74

--------------------------------------------------------------------------------


 

8.05                        Dispositions. CIM Urban REIT and Borrower shall not,
and shall not permit any other Company to, make any Disposition or enter into
any agreement to make any Disposition (that is not conditioned on Administrative
Agent’s prior written approval), except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
of Borrower or CIM Urban REIT to Borrower, CIM Urban REIT or to a wholly-owned
Subsidiary of Borrower or CIM Urban REIT; provided that if the transferor of
such property is a Subsidiary Guarantor, the transferee thereof must be Borrower
or CIM Urban REIT or be or become a Subsidiary Guarantor;

 

(e)                                  Dispositions of Properties or other assets
so long as no Default exists or would result therefrom after giving effect
thereto including the application of any proceeds therefrom to the Obligations;

 

(f)                                   in connection with Dispositions permitted
by Section 8.04;

 

(g)                                  in connection with Liens permitted by
Section 8.01;

 

(h)                                 leases, licenses, easements, covenants and
other occupancy and/or use agreements with respect to any Property entered into
in the ordinary course of business;

 

(i)                                     Dispositions pursuant to contractual
obligations relating to any Investment permitted by Section 8.02, including
Dispositions arising from “forced-sale,” “buy-sell,” “put- call” or similar
arrangements;

 

(j)                                    Dispositions arising in connection with a
Casualty affecting or Condemnation of any Property and/or in settlement of any
other matter pertaining to entitlements, zoning approvals or other discretionary
permits issued by any governmental authority; and

 

(k)                                 Dispositions determined to be necessary in
order for CIM Urban REIT, and/or any other Subsidiary of CIM Urban REIT or
Borrower that has elected to be treated as a REIT, to maintain its status as a
REIT, so long as (i) no Default is then-occurring or would result from such
Disposition and (ii) upon Administrative Agent’s request, Borrower shall provide
to Administrative Agent evidence that such Disposition was necessary to ensure
such REIT status.

 

8.06                        Restricted Payments. CIM Urban REIT and Borrower
shall not, and shall not permit any other Company to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

 

(a)                                 each Subsidiary of Borrower may make
Restricted Payments to Borrower and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their

 

75

--------------------------------------------------------------------------------


 

respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

(b)                                 each Company may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)                                  each Company may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;

 

(d)                                 Borrower may make Restricted Payments to CIM
Urban REIT to the extent no Default is then-continuing or will result from the
making of such Restricted Payment;

 

(e)                                  CIM Urban REIT may make Restricted Payments
to the extent no Default is then-continuing or will result from the making of
such Restricted Payment; and

 

(f)                                   any Company other than CIM Urban REIT and
Borrower may make Restricted Payments as may be necessary to ensure the status
of it or its direct or indirect owners, shareholders, partners, members and/or
other beneficial interest holders as a REIT.

 

8.07                        Change in Nature of Business. CIM Urban REIT and
Borrower shall not, and shall not permit any other Company to, engage in any
material line of business substantially different from those lines of business
conducted by the Companies on the date hereof or any business substantially
related or incidental thereto.

 

8.08                        Transactions with Affiliates. CIM Urban REIT and
Borrower shall not, and shall not permit any other Company to, enter into any
transaction of any kind with any Affiliate of a Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Company as would be obtainable by such
Company at the time in a comparable arm’s length transaction with a Person other
than an Affiliate. Notwithstanding anything contained herein to the contrary:

 

(a)                                 any Company may enter into a contractual
arrangement with any other Company in relation to as may be necessary to ensure
payment and/or performance of obligations arising in connection with, and/or the
exercise of rights (such as buy-sell rights) with respect to, Investments
permitted by Section 8.02, Indebtedness permitted by Section 8.03, Fundamental
Changes permitted by Section 8.04, and Dispositions permitted by Section 8.05;
and

 

(b)                                 any Company may enter into agreements with
any other Company relating to leasing, property management, brokerage,
construction management, investment management and similar arrangements which
are on more favorable terms than may be achieved in an arm’s length transaction,
provided the same are not intended to circumvent any other restriction herein or
to otherwise alter the financial performance of any Company in order to ensure
continued compliance with the covenants in Sections 8.16 and 8.17.

 

8.09                        Burdensome Agreements. CIM Urban REIT and Borrower
shall not, and shall not permit any other Company to, enter into or permit to
exist any Contractual Obligation (other than the Loan Documents) that
(a) constitutes a Negative Pledge with respect to any Unencumbered Property or
the Equity Interests in any Company (other than Borrower) that owns an
Unencumbered Property, or (b) limits the ability of any Company to transfer
ownership of any Unencumbered Property or the Equity

 

76

--------------------------------------------------------------------------------


 

Interests in any Company (other than Borrower) that owns an Unencumbered
Property other than customary restrictions under Permitted Liens.

 

8.10                        Use of Proceeds. Borrower shall not use the proceeds
of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

8.11                        Unencumbered Properties. CIM Urban REIT and Borrower
shall not, and shall not permit any other Loan Party to:

 

(a)                                 use or occupy or conduct any activity on, or
allow the use or occupancy of or the conduct of any activity on any Unencumbered
Properties in any manner which violates any Law or which constitutes a public or
private nuisance or which makes void, voidable, or cancelable any insurance then
in force with respect thereto or makes the maintenance of insurance in
accordance with Section 7.07 commercially unreasonable (including by way of
increased premium);

 

(b)                                 without the prior written consent of
Administrative Agent, initiate or permit any zoning reclassification of any
Unencumbered Property or seek any variance under existing zoning ordinances
applicable to any Unencumbered Property or use or permit the use of any
Unencumbered Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Laws;

 

(c)                                  without the prior written consent of
Administrative Agent, (i) impose any material easement, restrictive covenant, or
encumbrance upon any Unencumbered Property, (ii) execute or file any subdivision
plat or condominium declaration affecting any Unencumbered Property or
(iii) consent to the annexation of any Unencumbered Property to any
municipality;

 

(d)                                 without the prior written consent of
Administrative Agent, permit any drilling or exploration for or extraction,
removal or production of any mineral, hydrocarbon, gas, natural element,
compound or substance (including sand and gravel) from the surface or subsurface
of any Unencumbered Property regardless of the depth thereof or the method of
mining or extraction thereof;

 

(e)                                  cause, commit, permit or allow to continue
(i) any violation of any Environmental Requirement (A) by any Loan Party or by
any Person or (B) by or with respect to any Unencumbered Property or any use of
or condition or activity on any Unencumbered Property, or (ii) the attachment of
any environmental lien to any Unencumbered Property; or

 

(f)                                   place, install, dispose of or release, or
cause, permit, or allow the placing, installation, disposal, spilling, leaking,
dumping or release of, any Hazardous Material or storage tank (or similar
vessel) on any Unencumbered Property;

 

in each case to the extent that any of the foregoing would, individually or in
the aggregate, materially and adversely affect the value of any Unencumbered
Property.

 

8.12                        Acceptable Ground Leases. CIM Urban REIT and
Borrower shall not, and shall not permit any other Loan Party to, without the
prior written consent of Administrative Agent, assign or surrender the leasehold
estate created by any Acceptable Ground Lease or terminate or cancel any

 

77

--------------------------------------------------------------------------------


 

Acceptable Ground Lease or modify, change, supplement, alter, or amend in any
material respect any Acceptable Ground Lease, either orally or in writing.

 

8.13                        Amendments of Organization Documents. CIM Urban REIT
and Borrower shall not, and shall not permit any other Company to, amend any of
its Organization Documents in any manner that would adversely affect any Loan
Party’s ability to pay its Obligations hereunder or materially and adversely
impairs any rights or remedies of Administrative Agent or any Lender under the
Loan Documents or applicable Laws.

 

8.14                        Accounting Changes. CIM Urban REIT and Borrower
shall not, and shall not permit any other Company to, make any change in
(a) accounting policies or reporting practices, except as required by or
otherwise in accordance with GAAP, or (b) fiscal year.

 

8.15                        Prepayments, Etc. of Indebtedness. CIM Urban REIT
and Borrower shall not, and shall not permit any other Loan Party to, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any subordinated Indebtedness.

 

8.16                        Financial Covenants.

 

(a)                                 Maximum Consolidated Leverage Ratio. CIM
Urban REIT and Borrower shall not permit the Maximum Consolidated Leverage Ratio
to, at any time, exceed an amount equal to fifty percent (50%).

 

(b)                                 Maximum Consolidated Recourse Debt
Limitation. CIM Urban REIT and Borrower shall not permit the Maximum
Consolidated Recourse Debt Ratio to, at any time, exceed an amount equal to
twenty percent (20%).

 

(c)                                  Maximum Consolidated Secured Debt
Limitation. CIM Urban REIT and Borrower shall not permit the Maximum
Consolidated Secured Debt Ratio to, at any time, exceed an amount equal to
thirty percent (30%).

 

(d)                                 Minimum Consolidated Fixed Charge Coverage
Ratio. CIM Urban REIT and Borrower shall not permit the Minimum Consolidated
Fixed Charge Coverage Ratio as of the last day of any fiscal quarter of the
Companies to be less than 1.50 to 1.00.

 

(e)                                  Minimum Net Asset Value. CIM Urban REIT and
Borrower shall not permit Net Asset Value to, at any time, to be less than
$1,000,000,000.

 

8.17                        Unencumbered Property Covenants.

 

(a)                                 Minimum Consolidated Unsecured Debt Service
Coverage Ratio. CIM Urban REIT and Borrower shall not permit the Minimum
Consolidated Unsecured Debt Service Coverage Ratio, as of the last day of any
fiscal quarter of the Companies, to be less than 2.50 to 1.00.

 

(b)                                 Occupancy. CIM Urban REIT and Borrower shall
not permit: (i) the aggregate Physical Occupancy Rate for all Unencumbered
Properties to be less than eighty percent (80%), or (ii) the Economic Leasing
Percentage to be less than seventy percent (70%) for each individual
Unencumbered Property, or (iii) the average Hotel Occupancy Rate to be less than
sixty percent

 

78

--------------------------------------------------------------------------------


 

(60%) for all Unencumbered Properties, which are hotel Properties, as of the
last day of any fiscal quarter of the Companies.

 

(c)                                  Minimum Unencumbered Properties. CIM Urban
REIT and Borrower shall not permit there to be less than five (5) Properties in
the Unencumbered Property Pool.

 

(d)                                 Maximum Availability. CIM Urban REIT and
Borrower shall not permit the Total Outstandings to exceed forty percent (40%)
of the Unencumbered Asset Value as of any date.

 

Article IX.
Events of Default and Remedies

 

9.01                        Events of Default. Any of the following shall
constitute an Event of Default (each, an “Event of Default”):

 

(a)                                 Non-Payment. Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within three (3) days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants. Any Company fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, 7.05, 7.10, 7.11 or 7.15, or any Guarantor fails to perform
or observe any term, covenant, or agreement contained in the Guaranties; or

 

(c)                                  Notices. Either of CIM Urban REIT or
Borrower fails to perform or observe any term, covenant or agreement contained
in Section 7.03 and such failure continues for ten (10) days; or

 

(d)                                 Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a), (b) or (c) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days, or if
such failure is capable of cure but not within thirty (30) days, such longer
period (but in no event to exceed an additional thirty (30) days) as may be
reasonably necessary to cure such failure so long as such Loan Party commences
such cure within the initial thirty (30) days and diligently pursues achieving
such cure; or

 

(e)                                  Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (without duplication of any
materiality qualifiers therein) when made or deemed made; or

 

(f)                                   Cross-Default. (i) any Loan Party
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Recourse Debt
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $20,000,000, or (B) fails to make any payment
when due (whether by

 

79

--------------------------------------------------------------------------------


 

scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Non-Recourse Debt (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$40,000,000; or

 

(g)                                  Other Agreements. (i) any Loan Party
(A) fails to observe or perform any other agreement or condition relating to any
Recourse Debt (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $20,000,000, or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such Recourse Debt (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Recourse Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Recourse Debt to be made,
prior to its stated maturity; or (B) fails to observe or perform any other
agreement or condition relating to any Non-Recourse Debt (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $40,000,000, or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders or beneficiary or beneficiaries of such Non-Recourse Debt (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Non-Recourse Debt to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Non-Recourse Debt to be made, prior to its stated
maturity or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Company is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as defined in such Swap
Contract) under such Swap Contract as to which any Company is an Affected Party
(as defined in such Swap Contract) and, in either event, the Swap Termination
Value owed by such Company as a result thereof is greater than $20,000,000 and
the same is not paid in accordance with the terms thereof; or

 

(h)                                 Insolvency Proceedings, Etc. Any Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(i)                                     Inability to Pay Debts; Attachment.
(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any

 

80

--------------------------------------------------------------------------------


 

material part of the property of any such Person and is not released, vacated or
fully bonded within thirty (30) days after its issue or levy; or

 

(j)                                    Judgments. There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding $10,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(k)                                 ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $20,000,000, or (ii) Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $20,000,000; or

 

(l)                                     Invalidity of Loan Documents. Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect (unless such cessation would not affect the obligations of any applicable
Loan Party or the rights and remedies of Administrative Agent or any Lender, in
each case, in any material respect); or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of Loan Document; or

 

(m)                             Change of Control. There occurs any Change of
Control; or

 

(n)                                 REIT Status. CIM Urban REIT ceases to be
treated as a REIT in any taxable year.

 

9.02                        Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, Administrative Agent shall, at the request of,
or may, with the consent of, Required Lenders, take any or all of the following
actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower;

 

(c)                                  require that Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and

 

81

--------------------------------------------------------------------------------


 

(d)                                      exercise on behalf of itself, the
Lenders and the L/C Issuer all rights and remedies available to it, the Lenders
and the L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

 

9.03                        Application of Funds. After the exercise of remedies
provided for in Section 9.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 9.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

82

--------------------------------------------------------------------------------


 

Article X.
Administrative Agent

 

10.01                 Appointment and Authority. Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent,
the Lenders and the L/C Issuer, and neither Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

 

10.02                 Rights as a Lender. The Person serving as Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary thereof or other Affiliate
thereof as if such Person were not Administrative Agent hereunder and without
any duty to account therefor to the Lenders.

 

10.03                 Exculpatory Provisions. Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing,
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its respective Affiliates that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or the L/C Issuer.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other

 

83

--------------------------------------------------------------------------------


 

Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

 

10.04                 Reliance by Administrative Agent. Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, Administrative Agent may presume that such condition is satisfactory to
such Lender or the L/C Issuer unless Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

10.05                 Delegation of Duties. Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

10.06                 Resignation of Administrative Agent.

 

(a)                                      Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer, and Borrower.
Upon receipt of any such notice of resignation, Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if Administrative Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer

 

84

--------------------------------------------------------------------------------


 

directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)                                      Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

10.08                 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Runners or Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or the L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                      to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and Administrative Agent (including any
claim for the

 

85

--------------------------------------------------------------------------------


 

reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer and Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuer and Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)                                      to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments authorized by such Lender
to Administrative Agent and, in the event that Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize Administrative Agent to vote in respect of the claim of any Lender or
the L/C Issuer in any such proceeding.

 

10.10                 Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize Administrative Agent, at its option and in its discretion,
to release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary of Borrower as a result of a
transaction permitted by Section 8.04(a). Upon request by Administrative Agent
at any time, Required Lenders will confirm in writing Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty pursuant to this Section 10.10.

 

Article XI.
Miscellaneous

 

11.01                 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
CIM Urban REIT, Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by Required Lenders, CIM Urban REIT, and Borrower or
the applicable Loan Party, as the case may be, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)                                      waive any condition set forth in
Section 5.01 (other than Section 5.01(c)) without the written consent of each
Lender;

 

(b)                                      extend or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 9.02)
without the written consent of such Lender;

 

(c)                                       postpone any date fixed by this
Agreement or any other Loan Document for any payment or mandatory prepayment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

86

--------------------------------------------------------------------------------


 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(e)                                  change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(g)                                  release all or substantially all of the
value of the Guaranties without the written consent of each Lender, except to
the extent the release of any Guarantor is permitted pursuant to Section 10.10
(in which case such release may be made by Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

87

--------------------------------------------------------------------------------


 

(i)                                     if to CIM Urban REIT, Borrower,
Administrative Agent, the L/C Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to CIM Urban REIT, Borrower, or any other Loan Party).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Article by electronic communication. Administrative Agent, CIM Urban REIT,
or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR
OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to CIM
Urban

 

88

--------------------------------------------------------------------------------


 

REIT or Borrower, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of CIM Urban REIT’s, Borrower’s or Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                                 Change of Address, Etc. Each of CIM Urban
REIT, Borrower, Administrative Agent, the L/C Issuer and the Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to CIM Urban REIT, Borrower,
Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify Administrative Agent from time to time to ensure
that Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders. Administrative Agent, the L/C Issuer and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Committed
Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender, the L/C Issuer or Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection

 

89

--------------------------------------------------------------------------------


 

with such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) Required Lenders shall have the rights
otherwise ascribed to Administrative Agent pursuant to Section 9.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of
Required Lenders, enforce any rights and remedies available to it and as
authorized by Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses. CIM Urban REIT and
Borrower, jointly and severally, shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of Administrative Agent, any Lender or the L/C Issuer, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by Loan Parties. Without
duplication or increase of the payment of costs contemplated by clause
(a) above, each Loan Party shall indemnify Administrative Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by CIM Urban REIT,
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan

 

90

--------------------------------------------------------------------------------


 

Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Company, or any Environmental
Liability related in any way to any Company, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by CIM Urban REIT, Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by CIM Urban REIT, Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if CIM Urban REIT, Borrower or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

 

(c)                             Reimbursement by Lenders. To the extent that CIM
Urban REIT, Borrower or any other Loan Party for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), the
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), the L/C Issuer or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                            Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable Law, CIM Urban REIT and Borrower shall
not assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

91

--------------------------------------------------------------------------------


 

(e)                                  Payments. All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                   Survival. The agreements in this
Section shall survive the resignation of Administrative Agent, the L/C Issuer
and the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

11.05                 Payments Set Aside. To the extent that any payment by or
on behalf of Borrower is made to Administrative Agent, the L/C Issuer or any
Lender, or Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that none of CIM Urban REIT, Borrower nor any other Loan Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of Administrative Agent and each Lender (and any attempted
assignment or transfer by Borrower, CIM Urban REIT or any other Loan Party
without such consent shall be null and void) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

92

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                          in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                          in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000 unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans;

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                          the consent of Borrower (such consent not to be
unreasonably withheld) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)                          the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required if such assignment
is to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;

 

(C)                          the consent of the L/C Issuer (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

93

--------------------------------------------------------------------------------


 

(D)                          the consent of the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons. No such
assignment shall be made (A) to CIM Urban REIT or any of its Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)                             Register. Administrative Agent, acting solely
for this purpose as an agent of Borrower (and such agency being solely for tax
purposes), shall maintain at Administrative

 

94

--------------------------------------------------------------------------------


 

Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, CIM Urban REIT, Borrower or Administrative
Agent, sell participations to any Person (other than a natural person, a
Defaulting Lender or CIM Urban REIT or any of CIM Urban REIT’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) CIM Urban REIT, Borrower,
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each of CIM Urban REIT and Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.

 

(e)                                  Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with CIM Urban REIT’s and
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
CIM Urban REIT and Borrower are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of CIM Urban REIT and
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f)                                  Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

95

--------------------------------------------------------------------------------


 

(g)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty (30) days’ notice to Borrower, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of CIM Urban REIT and Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to Administrative Agent, any Lender, the L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than CIM Urban REIT or Borrower. For purposes of this Section,
“Information” means all information received from CIM Urban REIT, Borrower or
any of their respective Subsidiaries relating to CIM Urban REIT, Borrower or any
of their respective Subsidiaries or any of their respective businesses, other
than any such information that is available to Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by CIM Urban
REIT, Borrower or any of their respective Subsidiaries, provided that, in the
case of information received from CIM Urban REIT, Borrower or any of their
respective Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided

 

96

--------------------------------------------------------------------------------


 

in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning CIM
Urban REIT, Borrower or any of their respective Subsidiaries, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

11.08                 Right of Setoff. If an Event of Default under
Section 9.01(a) shall have occurred and be continuing or upon acceleration of
the Obligations, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of CIM Urban REIT, Borrower or any other Loan Party
against any and all of the obligations of CIM Urban REIT, Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or the L/C Issuer, irrespective of whether or not such Lender or
the L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of CIM Urban REIT, Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify Borrower
and Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. For the avoidance of doubt, the set off rights
under this Section 11.08 granted to each Lender, the L/C Issuer and each of
their respective Affiliates shall not apply with respect to any accounts of any
Company that is not a Loan Party.

 

11.09                 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an

 

97

--------------------------------------------------------------------------------


 

original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by Administrative Agent
and when Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties. Liability for
any inaccuracy of any representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by Administrative Agent and each Lender, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

11.12                 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

11.13                 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, then
Borrower may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 Borrower shall have paid to Administrative
Agent any expenses (including reasonable attorneys’ fees) incurred by
Administrative Agent in connection therewith;

 

(b)                                 such Lender shall have received payment of
an amount equal to one hundred percent (100%) of the outstanding principal of
its Loans and L/C Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

 

98

--------------------------------------------------------------------------------


 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW. Pursuant to Section 5-1401 of
the New York General Obligations Law, the substantive laws of the State of New
York applicable to agreements made and to be performed entirely within such
state, without regard to the choice of law principles that might otherwise apply
(except to the extent the laws of another jurisdiction govern the creation,
perfection, validity, or enforcement of Liens under the Collateral Documents),
and the applicable federal laws of the United States of America, shall govern
the validity, construction, enforcement and interpretation of this Credit
Agreement and all of the other Loan Documents.

 

(b)                                 CHOICE OF FORUM, ETC.. CIM URBAN REIT,
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN BOROUGH OF MANHATTAN IN NEW YORK CITY AND OF THE
UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND CIM URBAN REIT, BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE LETTER OF CREDIT ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST CIM URBAN REIT, BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. CIM URBAN REIT, BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES,

 

99

--------------------------------------------------------------------------------


 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), CIM Urban REIT, Borrower and each other Loan Party
acknowledges and agrees that: (i)(A) the arranging and other services regarding
this Agreement provided by Administrative Agent and the Arranger are
arm’s-length commercial transactions between CIM Urban REIT, Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and the Arranger, on the other hand, (B) each of CIM Urban
REIT, Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) CIM Urban REIT, Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents;
(ii)(A) Administrative Agent, Arranger, and JPMorgan Chase Bank, N.A., as
Syndication Agent, each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for CIM Urban REIT,
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) neither Administrative Agent, Arranger, nor JPMorgan Chase
Bank, N.A., as Syndication Agent, has any obligation to CIM Urban REIT,
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, Lenders and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of CIM Urban REIT, Borrower, the other Loan
Parties and their respective Affiliates, and neither Administrative Agent,
Lenders nor the Arranger has any obligation to disclose any of such interests to
CIM Urban REIT, Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of CIM Urban REIT,
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against Administrative Agent, the Arranger or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

100

--------------------------------------------------------------------------------


 

11.17                 Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.18                 USA PATRIOT Act. Each Lender that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.19                 Time of the Essence. Time is of the essence of the Loan
Documents.

 

11.20                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Remainder of page intentionally blank. Signature pages follow.]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

CIM URBAN PARTNERS, L.P.,

 

a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Shaul Kuba

 

 

Name:

Shaul Kuba

 

 

Title:

Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CIM URBAN REIT:

 

 

 

CIM URBAN REIT, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Shaul Kuba

 

Name:

Shaul Kuba

 

Title:

Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent,

 

Swing Line Lender, L/C Issuer, and a Lender

 

 

 

 

 

By:

/s/ Violet DiMascio

 

 

Name:

Violet DiMascio

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mark A. Muller

 

 

Name:

MARK A. MULLER

 

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Philip J. Diorio, FVP

 

 

Name:

Philip J. Diorio

 

 

Title:

First Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Jason R. Weaver

 

 

Name:

Jason R. Weaver

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

40,000,000

 

40.000000000

%

JPMorgan Chase Bank, N.A.

 

$

20,000,000

 

20.000000000

%

Comerica Bank

 

$

20,000,000

 

20.000000000

%

KeyBank National Association

 

$

20,000,000

 

20.000000000

%

Total

 

$

100,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

INITIAL UNENCUMBERED PROPERTIES

 

Name

 

Property Owner

 

City, State

 

Property
Type

 

NRSF as
of 9/30/11

 

Hotel
Keys

 

Occupancy
(Office as
of 9/30/11
Hotels
YTD
through
9/30/11)
(%)

 

Book Value (in
thousands) as of
9/30/11

 

BB&T Center (200 S. College St.)

 

CIM Urban REIT Properties VIII, L.P.

 

Charlotte, NC

 

Office

 

553,056

 

N/A

 

93

%

$

108,753

 

260 Townsend

 

CIM Urban REIT Properties II, L.P.

 

San Francisco, CA

 

Office

 

61,414

 

N/A

 

100

%

$

24,100

 

Ordway Building (1 Kaiser)

 

CIM/Oakland 1 Kaiser Plaza, LP

 

Oakland, CA

 

Office

 

530,887

 

N/A

 

91

%

$

136,781

 

2101 Webster & Parking

 

CIM/Oakland Center 21, LP

CIM/Oakland 2353 Webster, LP (parking)

 

Oakland, CA

 

Office

 

472,634

 

N/A

 

94

%

$

138,288

 

Civic Center (500 W. Santa Ana Blvd.)

 

CIM Urban REIT Properties I, L.P.

 

Santa Ana, CA

 

Office

 

37,116

 

N/A

 

100

%

$

5,848

 

Sacramento Sheraton Grand Hotel

     (1230 J St.)

 

CIM/J Street Hotel Sacramento, L.P.

 

Sacramento, CA

 

Hotel

 

N/A

 

503

 

74

%

$

126,838

 

Courtyard by Marriott Downtown

     Oakland (988 Broadway)

 

CIM/Oakland Downtown, L.P.

 

Oakland, CA

 

Hotel

 

N/A

 

162

 

73

%

$

19,343

 

Total:

 

 

 

 

 

 

 

1,655,107

 

665

 

 

 

$

559,951.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

 

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

Schedule of Material Indebtness and other liabilities

CIM Urban REIT, LLC

(in ‘000s)

 

Investment

 

Asset Type

 

Total Project
Debt @ 9/30/2011

 

Interest Rate

 

Final Maturity

 

Counter Party

 

800 North Capitol Street

 

Office

 

$

69,586

 

6.30

%

9/10/2013

 

New York Life Insurance

 

370 L’Enfant Promenade

 

 

 

 

 

 

 

 

 

Met Life Real Estate

 

 

 

Office

 

31,205

 

7.66

%

12/1/2015

 

Investment

 

830 1st Street NE

 

Office

 

28,771

 

7.49

%

11/15/2011

 

Northwestern Mutual Life

 

Penn Field

 

Office

 

13,340

 

5.56

%

7/1/2015

 

Wells Fargo

 

211 Main Street

 

Office

 

40,184

 

6.65

%

7/15/2018

 

Northwestern Mutual Life

 

11600 Wilshire

 

Office

 

11,034

 

5.95

%

12/1/2013

 

Wells Fargo

 

11620 Wilshire

 

Office

 

36,340

 

5.06

%

9/1/2015

 

Bank of America

 

Dallas Apartments

 

Multi-Family

 

42,493

 

5.39

%

3/1/2021

 

Prudential

 

Memorial Hills Apartment Portfolio

 

Multi-Family

 

31,888

 

5.18

%

6/5/2021

 

Prudential

 

Mortgages payable

 

 

 

$

304,841

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liabilities @ 9/30/11

 

 

 

 

 

 

 

Accounts payable and accrued expenses

 

$

24,293

 

 

 

 

 

 

 

Interest payable

 

1,221

 

 

 

 

 

 

 

Security deposits and deferred revenues

 

12,534

 

 

 

 

 

 

 

Tenant allowance payable

 

1,271

 

 

 

 

 

 

 

Investment management fee payable

 

4,909

 

 

 

 

 

 

 

Distributions payable

 

17,001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingencies @ 9/30/11

 

 

 

 

 

 

 

Scheduled future noncancelable minimum lease payments

 

$

132,437

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Liabilities and Contingencies

 

$

498,507

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

All matters disclosed in the following:

 

1.

 

Phase I Environmental Site Assessment, dated as of February 10, 2006, prepared
by Earth Tech, Inc., a California corporation, as Project No. 91546.

 

 

 

2.

 

Environmental Site Assessment, dated as of August 11, 2006, prepared by AllWest
Environmental, Inc., a California corporation, as Project No. 26188.20.

 

 

 

3.

 

Phase I Environmental Site Assessment, dated as of January 17, 2007, prepared by
Island Environmental, Inc., a Maryland corporation, as Project No. 20673.

 

 

 

4.

 

Phase I Environmental Site Assessment, dated as of June 29, 2007, prepared by
EBI Consulting, Inc., a Massachusetts corporation (“EBI”), as Project
No. 21070027.

 

 

 

5.

 

Phase I Environmental Site Assessment, dated as of January 23, 2008, prepared by
EMG, a Maryland corporation (“EMG”), as Project No. 86590.07R-004.048.

 

 

 

6.

 

Phase I Environmental Site Assessment, dated as of February 11, 2008, prepared
by EMG as Project No. 86590.07R-005.048.

 

 

 

7.

 

Phase I Environmental Site Assessment, last revised as of April 30, 2008,
prepared by Professional Service Industries, Inc., a Delaware corporation, as
Project PSI No. 583-8E003.

 

 

 

8.

 

Summary of Review of Environmental Documents Oakland City Center Marriott Hotel,
prepared by EBI, dated October 9, 2006.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

SUBSIDIARIES,

OTHER EQUITY INVESTMENTS

 

Part (a).                                                     Subsidiaries.

 

CIM Urban REIT and General Partner together own 100% of the partnership
interests in Borrower. Borrower owns, directly or indirectly, a 100% interest in
the following entities:

 

1.                                      47 East 34th Street (NY), L.P.

2.                                      47 East 34th Street (NY) GP, LLC

3.                                      830 First Street, LLC

4.                                      CIM/980 9th Street (Sacramento), LP

5.                                      CIM/3636 McKinney Avenue (Dallas) LP

6.                                      CIM/3839 McKinney Avenue (Dallas), LP

7.                                      CIM/4200 Scotland Street (Houston), LP

8.                                      CIM/4649 Cole Avenue (Dallas), LP

9.                                      CIM/9901 La Cienega (LA), LP

10.                               CIM/11600 Wilshire (Los Angeles), LP

11.                               CIM/11600 Wilshire (Los Angeles) GP, LLC

12.                               CIM/11620 Wilshire (Los Angeles), LP

13.                               CIM/11620 Wilshire (Los Angeles) GP, LLC

14.                               Galaxy 800 N. Capitol Owners, LLC

15.                               CIM/J Street Hotel Sacramento, Inc.

16.                               CIM/J Street Hotel Sacramento, LP

17.                               CIM/J Street Hotel Sacramento GP, LLC

18.                               MDH Capitol, LLC

19.                               CIM/Oakland 1 Kaiser Plaza, LP

20.                               CIM/Oakland 1333 Broadway GP, LLC

21.                               CIM/Oakland 1333 Broadway, LP

22.                               CIM/Oakland 1901 Harrison, LP

23.                               CIM/Oakland 1901 Harrison GP, LLC

24.                               CIM/Oakland 2353 Webster, LP

25.                               CIM/Oakland Center 21, LP

26.                               CIM/Oakland Downtown, Inc.

27.                               CIM/Oakland Downtown, LP

28.                               CIM/Oakland Office Portfolio, LP

29.                               CIM/Oakland Office Portfolio GP, LLC

30.                               CIM/Oakland Office Properties GP, LLC

31.                               CIM REIT Newco 1 GP, LLC

32.                               CIM REIT LP Newco 1, LP

33.                               CIM/Texas Apartments GP 1, LLC

34.                               CIM/Union Square 825 GP, LLC

35.                               Union Square 825 Property, LP

36.                               CIM/Union Square 941 GP, LLC

37.                               Union Square 941 Property, LP

38.                               Union Square Plaza Owner, LP

39.                               CIM/Union Square Plaza GP, LLC

40.                               CIM Urban Partners, L.P.

41.                               CIM Urban REIT 211 Main St. (SF) GP, LLC

 

--------------------------------------------------------------------------------


 

42.                               CIM Urban REIT 211 Main St. (SF), LP

43.                               CIM Urban REIT Acquisition, LLC

44.                               CIM Urban REIT GP I, LLC

45.                               CIM Urban REIT GP II, LLC

46.                               CIM Urban REIT GP III, LLC

47.                               CIM Urban REIT GP IV, LLC

48.                               CIM Urban REIT, LLC

49.                               CIM Urban REIT Properties I, LP

50.                               CIM Urban REIT Properties II, LP

51.                               CIM Urban REIT Properties III, LP

52.                               CIM Urban REIT Properties V, LP

53.                               CIM Urban REIT Properties VI, LP

54.                               CIM Urban REIT Properties VIII GP, LLC

55.                               CIM Urban REIT Properties VIII Holdings, LP

56.                               CIM Urban REIT Properties VIII, L.P.

57.                               CIM Urban REIT Properties IX, LP

58.                               CIM Urban REIT Properties X, LP

59.                               CIM Urban REIT Properties XI, LP

60.                               CIM Urban REIT Properties XII, LP

61.                               CIM Urban REIT Properties XIII, LP

62.                               WEH Capitol, LLC

63.                               CIM Wilshire (Los Angeles) Investor, LLC

64.                               CIM Wilshire (Los Angeles) Manager, LLC

 

Part (b).                                                     Other Equity
Investments.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

UNENCUMBERED PROPERTY

 

The buildings located at 2101 Webster Street and 2100 Franklin Street in
Oakland, California share the same tax lot.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.19

 

GROUND LEASES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.02

 

INVESTMENTS

 

1.                                       The following Investments:

 

CIM Urban REIT, LLC

List of Investments as of

9/30/11

(in ‘000)

 

Investment

 

Type

 

Cost

 

Book Value

 

7083 Hollywood Boulevard

 

Office

 

$

22,551

 

$

19,359

 

800 N Capitol Street

 

Office

 

$

122,476

 

$

132,104

 

370 L’Enfant Promenade

 

Office

 

$

189,578

 

$

203,200

 

260 Townsend

 

Office

 

$

24,127

 

$

24,100

 

830 1st Street NE

 

Office

 

$

82,840

 

$

116,205

 

BB&T Center

 

Office

 

$

125,023

 

$

108,753

 

Courtyard Oakland Downtown

 

Hotel

 

$

26,397

 

$

19,343

 

Civic Center Professional

 

 

 

 

 

 

 

Plaza

 

Office

 

$

10,361

 

$

5,848

 

Penn Field

 

Office

 

$

34,265

 

$

30,917

 

Union Square

 

Office

 

$

287,479

 

$

222,499

 

L.A. Holiday Inn First

 

 

 

 

 

 

 

Mortgage

 

First Mortgage (Hotel)

 

$

34,085

 

$

37,500

 

Sheraton Grand Hotel

 

Hotel

 

$

142,055

 

$

126,838

 

Lake Merritt Office Portfolio:

 

 

 

 

 

 

 

1333 Broadway

 

Office

 

$

50,221

 

$

43,712

 

1901 Harrison

 

Office

 

$

71,908

 

$

69,784

 

2101 Webster & 2353

 

 

 

 

 

 

 

Webster

 

Office/Parking

 

$

146,877

 

$

138,288

 

2100 Franklin

 

Office

 

$

48,860

 

$

53,260

 

Ordway

 

Office

 

$

135,573

 

$

136,781

 

980 9th Street

 

Office/Parking

 

$

101,345

 

$

115,856

 

211 Main Street

 

Office

 

$

113,778

 

$

160,261

 

Dallas Apartment Portfolio

 

Residential

 

$

62,549

 

$

68,877

 

Memorial Hills Apartments

 

Residential

 

$

51,024

 

$

53,141

 

11600 & 11620 Wilshire

 

Office

 

$

88,055

 

$

93,642

 

47 E 34th Street

 

Residential

 

$

71,311

 

$

71,311

 

Total

 

 

 

$

2,042,738

 

$

2,051,579

 

 

2.                                      All of the guaranties and indemnities
listed on Schedule 8.03 attached to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.03

 

EXISTING INDEBTEDNESS

 

Schedule 8.03

 

The Indebtedness set forth on the attached schedule, and the following
guaranties and indemnities:

 

Environmental Indemnities:

 

1.              Loan No. 332232 Environmental Indemnity Agreement entered into
as of December 23, 2009, by CIM Urban REIT 21 1 Main St (SF), LP, a California
limited partnership and CIM Urban Partners, L.P., a Delaware limited partnership
in favor of the Northwestern Mutual Life Insurance Company, as lender, in
connection with a loan in the original principal amount of $60,000,000.

 

2.              Unsecured Indemnity Agreement entered into as of December 29,
2005, by CIM Urban REIT Properties V, LLC, a Delaware limited liability company,
and CIM Urban Partners, L.P., a Delaware limited partnership, in favor of
Metropolitan Life Insurance Company, a New York corporation, as lender, in
connection with a loan in the original principal amount of $36,719,614.

 

3.              Reaffirmation of Guaranty, Environmental Indemnity Agreement,
and Re-Leasing Guaranty executed as of December 29, 2006 by CIM Urban Partners,
L.P., a Delaware limited partnership, for the benefit of New York Life Insurance
Company, a New York mutual insurance company, as lender, in connection with a
loan in the original principal amount of $78,000,000 and a certain promissory
note in the original principal amount of $2,000,000.

 

4.              Environmental and ERISA Indemnity Agreement made as of the
8th day of December, 2011, by CIM Urban REIT Properties VI, L.P., a Delaware
limited partnership, and CIM Urban Partners, L.P., a Delaware limited
partnership, in favor of The Prudential Insurance Company of America, a New
Jersey corporation, as lender, in connection with a loan in the original
principal amount of $46,000,000.

 

5.              Loan No. 70-0201233 Environmental Indemnity Agreement made as of
May   , 2010, by CIM/11600 Wilshire (Los Angeles), LP, a Delaware Limited
partnership, CIM Urban Partners, LP, a Delaware limited partnership, in favor of
Bank of America, National Association, as successor by merger to LaSalle Bank
National Association, as Trustee for those certain Morgan Stanley Capital I
Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-HQ3, as lender,
in connection with a loan in the original principal amount of $12,400,000.

 

6.              Environmental Indemnity Agreement made as of the 8th day of
August, 2005, by David Y. Lee, an individual, in favor of Bear Sterns Commercial
Mortgage, Inc. a New York Corporation, as modified by that certain Loan
Assumption and Substitution Agreement,

 

--------------------------------------------------------------------------------


 

dated as of June   , 2010, by and among CIM/11620 Wilshire (Los Angeles), LP, a
Delaware limited partnership, CIM Urban Partners, L.P., a Delaware limited
partnership, 11620 Wilshire, LLC, a California limited Liability company
(Original Borrower), and David Y. Lee, and individual (Original Borrower
Principal), in favor of U.S. Bank National Association, as trustee for the
registered holders of Bane of America Commercial Mortgage Inc., Commercial
Mortgage Pass-Through Certificates, Series 2005-6, as lender, in connection with
a loan in the original principal amount of $40,150,000.

 

7.              Environmental and ERISA Indemnity Agreement made of as of the
12th day of May, 2011 by CIM/4200 Scotland Street (Houston), LP, a Delaware
limited partnership, and CIM Urban Partners, L.P., a Delaware limited
partnership, in favor of The Prudential Insurance Company of America, a New
Jersey corporation, as lender, in connection with a loan in the original
principal amount of $32,000,000.

 

Non-Recourse Carve-Out Guaranties:

 

1.              A Limited Guaranty made as of October   , 2007 by CIM Urban
Partners LP, a Delaware limited partnership in favor of LaSalle Bank National
Association, as Trustee for those certain Morgan Stanley Capital I Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2005-TOP19, as lender, in
connection with a loan in the original principal amount of $14,650,000 to CIM
Urban REIT Properties IX, L.P., as borrower.

 

2.              Loan No. 332232 Guarantee of Recourse Obligations, executed as
of December 23,2009 by CIM Urban Partners, L.P., a Delaware Limited Partnership
in favor of Northwestern Mutual Life Insurance Company, as lender, in connection
with a loan in the original principal amount of $60,000,000.

 

3.              Loan No. 70-0201233 Guaranty of Recourse Obligations of Borrower
executed as of May   , 2010 by CIM Urban Partners, L.P., a Delaware Limited
Partnership for the benefit of Bank of America, National Association, as
successor by merger to LaSalle Bank National Association, as Trustee for those
certain Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through
Certificates, Series 2004-HQ3, as lender, in connection with a loan in the
original principal amount of $12,400,000.

 

4.             Guaranty Agreement executed as of August 8, 2005, by David Y.
Lee, an individual, for the benefit of Bear Stems Commercial Mortgage, Inc. a
New York Corporation, as modified by that certain Loan Assumption and
Substitution Agreement, dated as of June   , 2010, by and among CIM/11620
Wilshire (Los Angeles), LP, a Delaware limited partnership (Assuming Borrower),
CIM Urban Partners, L.P., a Delaware limited partnership (Assuming Borrower
Principal), 11620 Wilshire, LLC, a California limited liability company
(Original Borrower), and David Y. Lee, and individual (Original Borrower
Principal), in favor of U.S. Bank National Association, as trustee for the
registered holders of Banc of America Commercial Mortgage Inc., Commercial
Mortgage

 

--------------------------------------------------------------------------------


 

Pass-Through Certificates, Series 2005-6, as lender, in connection with a loan
in the original principal amount of $40,150,000.

 

5.              Acknowledgment and Agreement of Key Principal to Personal
Liability for Exceptions to Non-Recourse Liability signed and delivered by CTM
Urban Partners, L.P., a Delaware limited partnership in connection with the
Multifamily Non-Recourse Fixed Rate Note dated as of February 25, 20 II, in the
original principal amount of $10,230,000 between CIM/3636  McKinney Avenue
(Dallas),  LP,  a Delaware limited partnership and Prudential Multifamily
Mortgage, Inc., a Delaware corporation.

 

6.              Acknowledgment and Agreement of Key Principal to Personal
Liability for Exceptions to Non-Recourse Liability signed and delivered by CIM
Urban Partners, L.P., a Delaware limited partnership in connection with the
Multifamily Non-Recourse Fixed Rate Note dated as of February 25, 2011, in the
original principal amount of $6,786,000 between CIM/3839  McKinney Avenue
(Dallas),  LP,  a Delaware limited partnership and Prudential Multifamily
Mortgage, Inc., a Delaware corporation.

 

7.              Acknowledgment and Agreement of Key Principal to Personal
Liability for Exceptions to Non-Recourse Liability signed and delivered by CI M
Urban Partners, L.P., a Delaware limited partnership in connection with the
Multifamily Non-Recourse Fixed Rate Note dated as of February 25, 201 1 , in the
original principal amount of $25,741 ,000 between CIM/4649 Cole Avenue (Dallas),
LP, a Delaware limited partnership and Prudential Multifamily Mortgage, Inc., a
Delaware corporation.

 

8.              Guaranty Agreement executed as of December 29, 2005 between CJM
Urban Partners, L.P., a Delaware Limited partnership in favor of Metropolitan
Life Insurance Company, a New York corporation, as lender, in connection with a
loan in the original principal amount of $36,719,614.

 

9.              Guaranty made as of October 31, 2005, by WEH Capitol LLC, a
District of Columbia limited liability company, Galaxy 800 N. Capitol Owners,
LLC, a District of Columbia limited liability company, MDH Capitol LLC, a
District of Columbia limited liability company, and CIM Urban Partners, L.P., a
Delaware limited partnership, in favor of New York Life Insurance Company, a New
York mutual insurance company, as lender, in connection with a loan in the
original principal amount of $78,000,000 and a certain promissory note in the
original principal amount of $2,000,000.

 

10.       Reaffirmation of Guaranty,  Environmental Indemnity Agreement,  and
Re-Leasing Guaranty executed as of December 29, 2006 by CIM Urban Partners,
L.P., a Delaware limited partnership, for the benefit of New York Life Insurance
Company, a New York mutual insurance company, as lender, in connection with a
loan in the original principal amount of $78,000,000 and a certain promissory
note in the original principal amount of $2,000,000.

 

--------------------------------------------------------------------------------


 

11.       Recourse Liability Guaranty executed as of May 12,2011 by CTM Urban
Partners, L.P., a Delaware limited partnership, in favor of The Prudential
Insurance Company of America, as lender, in connection with a loan in the
original principal amount of $32,000,000.

 

Other Guaranties:

 

12.       Re-Leasing Guaranty made as of December     , 2006, by WEH Capitol
LLC, a District of Columbia limited liability company, Galaxy 800 N. Capitol
Owners, LLC, a District of Columbia limited liability company, MDH Capitol LLC,
a District of Columbia limited liability company,  and CIM Urban Partners, L.P.,
a Delaware limited partnership,  in favor of New York Life Insurance Company, a
New York mutual insurance company, as lender, in connection with a loan in the
original principal amount of $78,000,000 and a certain promissory note in the
original principal amount of $2,000,000.

 

13.       Escrow Agreement, made and entered into as of the       day of
December, 2011, by and among CJM Urban REIT Properties VI, L.P., a Delaware
limited partnership, The Prudential Insurance Company of America, a New Jersey
corporation, and Prudential Asset Resources, Inc., a Delaware Corporation, in
connection with a loan in the original principal amount of $46,000,000.

 

14.       Reserve Account Agreement made as of August 28, 2003, by and among New
York Life Insurance Company, a New York mutual insurance company, as lender, WEH
Capitol, LLC, a District of Columbia limited liability company, Galaxy 800 N.
Capitol Owners, L.P., a District of Columbia limited partnership, and MDH
Capitol LLC, a District of Columbia limited liability company, in connection
with a Joan in the original principal amount of $78,000,000 and a certain
promissory note in the original principal amount of $2,000,000.

 

--------------------------------------------------------------------------------


 

Fund and Investment Level Leverage

CIM Urban REIT, LLC

(In ‘000s)

 

Investment

 

Asset Type

 

Total Project
Debt @ 9/30/2011

 

Interest Rate

 

Final Maturity

 

Counter Party

 

800 North Capitol Street

 

Office

 

$

69,586

 

6.30

%

9/10/2013

 

New York Life Insurance

 

370 L’Enfant Promenade

 

Office

 

31,205

 

7.66

%

12/1/2015

 

Met Life Real Estate Investment

 

830 1st Street NE

 

Office

 

28,771

 

7.49

%

11/15/2011

 

Northwestern Mutual Life

 

Penn Field

 

Office

 

13,340

 

5.56

%

7/1/2015

 

Wells Fargo

 

211 Main Street

 

Office

 

40,184

 

6.65

%

7/15/2018

 

Northwestern Mutual Life

 

11600 Wilshire

 

Office

 

11,034

 

5.95

%

12/1/2013

 

Wells Fargo

 

11620 Wilshire

 

Office

 

36,340

 

5.06

%

9/1/2015

 

Bank of America

 

Dallas Apartments

 

Multi-Family

 

42,493

 

5.39

%

3/1/2021

 

Prudential

 

Memorial Hills Apartment Portfolio

 

Multi-Family

 

31,888

 

5.18

%

6/5/2021

 

Prudential

 

 

 

 

 

$

304,841

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

CIM Urban Partners, L.P.

c/o CIM Group, Inc.

6922 Hollywood Blvd., Suite 900

Los Angeles, CA 90028

Telecopier: (323) 860-4901

Attention: General Counsel

 

CIM URBAN REIT:

 

CIM Urban REIT, LLC

c/o CIM Group, Inc.

6922 Hollywood Blvd., Suite 900

Los Angeles, CA 90028

Telecopier: (323) 860-4901

Attention: General Counsel

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Marchell Hilliard

Telephone: (213) 621-4837

Telecopier: (213) 621-4831

Electronic Mail: marchell.hilliard@baml.com

 

Other Notices as Administrative Agent:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail: julia.elterman@baml.com

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail: julia.elterman@baml.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail: julia.elterman@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:              ,    

 

To:     Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership, CIM Urban REIT, LLC, a Delaware limited liability company, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Committed Loans

o  A conversion or continuation of Loans

 

1.         On                                           (a Business Day).

 

2.         In the amount of $                                            .

 

3.         Comprised of [Base Rate Loans] [Eurodollar Rate Loans].

 

4.         For Eurodollar Rate Loans: with an Interest Period of [1] [2] [3] [6]
months.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:              ,      

 

To:               Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership, CIM Urban REIT, LLC, a Delaware limited liability company, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.         On                                                  (a Business Day).

 

2.         In the amount of $                          .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REQUEST FOR LETTER OF CREDIT

 

To:     Bank of America, N.A., as L/C Issuer

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Request for Letter of Credit is executed and delivered by CIM Urban
Partners, L.P., a Delaware limited partnership (“Applicant”), to Bank of
America, N.A., as Administrative Agent and L/C Issuer, pursuant to
Section 2.03(b) of that certain Credit Agreement dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Applicant, CIM Urban REIT, LLC, a Delaware limited
liability company, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender.
Applicant has contemporaneously executed and delivered to Administrative Agent
and L/C Issuer a Letter of Credit Application.

 

Applicant hereby requests that L/C Issuer issue a Letter of Credit as follows:

 

Stated Amount:

Beneficiary Name

and Address:

Expiry Date:

 

The Letter of Credit requested herein complies with the requirements of the
provisos to the first sentence of Section 2.03(a) of the Agreement.

 

This Request for Letter of Credit is executed on                      ,
20         . The undersigned hereby certifies each and every matter contained
herein to be true and correct.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[                                      ] or registered assigns (“Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by Lender to Borrower under
certain Credit Agreement, dated as of February 6, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, CIM Urban REIT, LLC, a Delaware limited liability company (“CIM
Urban REIT”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to
Administrative Agent for the account of Lender in Dollars in immediately
available funds at Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guarantees of the Subsidiary Guarantors and CIM Urban REIT. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
Loans made by Lender shall be evidenced by one or more loan accounts or records
maintained by Lender in the ordinary course of business. Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

Amount of

 

Outstanding

 

 

 

 

 

 

 

 

 

End of

 

Principal or

 

Principal

 

 

 

 

 

Type of Loan

 

Amount of

 

Interest

 

Interest Paid

 

Balance This

 

Notation

 

Date

 

Made

 

Loan Made

 

Period

 

This Date

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:             ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership (“Borrower”), CIM Urban REIT, LLC, a Delaware limited liability
company (“CIM Urban REIT”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                   ] of CIM Urban REIT and Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
Administrative Agent on the behalf of CIM Urban REIT and Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                    CIM Urban REIT and Borrower have delivered
the year-end audited financial statements required by Section 7.01(a) and (b) of
the Agreement for the fiscal year of the Companies ended as of the above date,
together with the reports and opinions of an independent certified public
accountant required by such sections.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                    Borrower has delivered the unaudited
financial statements required by Section 7.01(c) of the Agreement for the fiscal
quarter of Borrower ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes (to the extent not otherwise prepared by Borrower).

 

2.                                    The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Companies during the accounting period covered
by such financial statements.

 

3.                                    A review of the activities of the
Companies during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period CIM
Urban REIT and Borrower performed and observed all of their respective
Obligations under the Loan Documents, and

 

[select one:]

 

1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period each of CIM
Urban REIT and Borrower performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

 

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                    The representations and warranties of CIM
Urban REIT and Borrower contained in Article VI of the Agreement, and any
representations and warranties of any other Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a),
(b) and (c), respectively, of Section 7.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.                                    The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                           ,                    .

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                          (“Statement
Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

 

 

 

 

 

 

 

I.

Section 8.03 —Indebtedness.

 

 

 

 

 

 

A.

None, except as permitted by Section 8.03.

 

 

 

 

 

 

B.

Section 8.03(j)— Unsecured Indebtedness.

 

 

 

 

 

 

 

Other unsecured Indebtedness constituting ordinary course obligations (other
than debt for borrowed money) incurred by CIM Urban REIT, Borrower, and
Companies

                          

 

 

 

 

 

 

Maximum permitted:   $30,000,000 at any time outstanding

 

 

 

 

 

II.

Section 8.16(a)— Maximum Consolidated Leverage Ratio.

 

 

 

 

 

 

A.

All Indebtedness of the Companies, on a consolidated basis as of the Statement
Date:

$

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date:

$

 

 

 

 

 

 

C.

Maximum Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

 

 

 

 

 

 

 

Maximum permitted:   50%

 

 

 

 

 

III.

Section 8.16(b)— Maximum Consolidated Recourse Debt Limitation.

 

 

 

 

 

 

A.

All Recourse Debt of the Companies, on a consolidated basis, as of the Statement
Date:

$

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date:

$

 

 

 

 

 

 

C.

Maximum Consolidated Recourse Debt Ratio (Line III.A ÷ Line III.B):

 

 

 

 

 

 

 

Maximum Permitted:   20%

 

 

 

 

 

IV.

Section 8.16(c) — Maximum Consolidated Secured Debt Limitation.

 

 

 

 

 

 

A.

All Secured Debt of the Companies, on a consolidated basis, as of the Statement
Date:

$

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date:

$

 

 

 

 

 

 

C.

Maximum Consolidated Secured Debt Ratio (Line IV.A ÷ Line IV.B):

 

 

 

 

 

 

 

Maximum permitted:   30%

 

 

3

--------------------------------------------------------------------------------


 

V.

Section 8.16(d) — Minimum Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

 

A.

Net Operating Income as of the Statement Date:

$

 

 

 

 

 

 

B.

Consolidated Fixed Charges for the Companies, on a consolidated basis, for the
Calculation Period most recently ended as of the Statement Date:

$

 

 

 

 

 

 

C.

Minimum Consolidated Fixed Charge Coverage Ratio (Line V.A ÷ Line V.B):

to 1.00

 

 

 

 

 

 

Minimum required:   1.50 to 1.00

 

 

 

 

 

VI.

Section 8.16(e) — Minimum Net Asset Value.

 

 

 

 

 

 

A.

Total Asset Value of the Companies, on a consolidated basis, as of the Statement
Date:

$

 

 

 

 

 

 

B.

Total Liabilities as of the Statement Date:

$

 

 

 

 

 

 

C.

Net Asset Value (Line VI.A - Line VI.B):

 

 

 

 

 

 

 

Minimum required:   $1,000,000,000

 

 

 

 

 

VII.

Section 8.17(a) — Minimum Consolidated Unsecured Debt Service Coverage Ratio.

 

 

 

 

 

 

A.

Unencumbered Net Operating Income:

$

 

 

 

 

 

 

B.

Consolidated Unsecured Debt Service (Line VII.B.1 x Line VII.B.2):

$

 

 

 

 

 

 

 

1.

All Unsecured Debt of the Companies as of the last day of such Calculation
Period:

$

 

 

 

 

 

 

 

 

2.

Debt Constant (based on a thirty (30) year, mortgage-style principal
amortization at an interest rate equal to the greatest of Line VII.B.2.x, Line
VII.B.2.y, and Line VII.B.2.z):

 

 

 

 

 

 

 

 

 

x.

10 year Treasury Bill yield plus 2.50%:

 

 

 

 

 

 

 

 

 

 

y.

7.00%

7.00%

 

 

 

 

 

 

 

 

 

z.

One-month Eurodollar interest rate plus Eurodollar Rate Applicable Margin as of
the Calculation Period:

 

 

 

 

 

 

 

C.

Minimum Consolidated Unsecured Debt Service Coverage Ratio (Line VII.A ÷ Line
VII.B):

to 1.00

 

 

 

 

 

 

Minimum required:   2.50 to 1.00

 

 

4

--------------------------------------------------------------------------------


 

VIII.

Section 8.17(b) — Occupancy Rate.

 

 

 

 

 

 

A.

Aggregate Occupancy Rate for all Unencumbered Properties as of the Statement
Date:

 

 

 

 

 

 

 

Minimum required:   80%

 

 

 

 

 

 

B.

Economic Leasing Percentage for each individual Unencumbered Property as of the
Statement Date:

 

 

 

 

 

 

 

Minimum required:   70%

 

 

 

 

 

 

C.

Average Hotel Occupancy Rate for all Unencumbered Properties, which are hotel
Properties, as of the Statement Date:

 

 

 

 

 

 

 

Minimum required:   60%

 

 

 

 

 

IX.

Section 8.17(c) — Minimum Unencumbered Properties.

 

 

 

 

 

 

A.

Number of Properties in the Unencumbered Property Pool:

 

 

 

 

 

 

 

Minimum required:   5

 

 

 

 

 

X.

Section 8.17(d) — Maximum Availability.

 

 

 

 

 

 

A.

Aggregate Commitments as of the Statement Date:

 

 

 

 

 

 

B.

Unencumbered Asset Value as of the Statement Date:

 

 

 

 

 

 

C.

Unencumbered Asset Value as of the Statement Date times 40%:

 

 

 

 

 

 

 

Required:   Line X.A is less than Line X.C

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities(5)) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

(5)                                 Include all applicable subfacilities.

 

1

--------------------------------------------------------------------------------


 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                    Borrower:        CIM Urban Partners, L.P.,
a Delaware limited partnership

 

4.                                    Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                    Credit Agreement:     Credit Agreement,
dated as of February 6, 2012, among CIM Urban Partners, L.P., a Delaware limited
partnership, CIM Urban REIT, LLC, a Delaware limited liability company, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender

 

6.                                    Assigned Interest[s]:

 

 

 

 

 

Aggregate

 

 

 

 

 

 

 

 

 

 

Amount of

 

Amount of

 

Percentage

 

 

 

 

 

 

Commitment

 

Commitment

 

Assigned of

 

CUSIP

Assignor[s](6)

 

Assignee[s](7)

 

for all Lenders(8)

 

Assigned

 

Commitment(9)

 

Number

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

[7.                                Trade
Date:                                   ](10)

 

Effective Date:                                         , 20     [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(6)                                 List each Assignor, as appropriate.

(7)                                 List each Assignee, as appropriate.

(8)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(10)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Title:

 

 

 

[Consented to and](11) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

Title:

 

 

 

 

[Consented to:](12)

 

 

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(11)                          To be added only if the consent of Administrative
Agent is required by the terms of the Credit Agreement.

(12)                          To be added only if the consent of Borrower and/or
other parties (e.g. Swing Line Lender, L/C Issuer) is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one

 

4

--------------------------------------------------------------------------------


 

instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF UNENCUMBERED PROPERTY REPORT

 

Financial Statement Date:                 ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership (“Borrower”), CIM Urban REIT, LLC, a Delaware limited liability
company (“CIM Urban REIT”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                ] of CIM Urban REIT and Borrower,
and that, as such, he/she is authorized to execute and deliver this Unencumbered
Property Report to Administrative Agent on the behalf of CIM Urban REIT and
Borrower, and that:

 

The information relating to the Unencumbered Properties set forth on Schedule 1
attached hereto is true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                             ,                    .

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

UNENCUMBERED PROPERTY REPORT

 

SCHEDULE I

 

PREPARED ON [                            ]

FOR

THE PERIOD ENDING [                            ]

 

Unencumbered
Property Name

 

Address and
Location

 

Tenants

 

Total
Square
Footage /
Rooms

 

Physical /
Hotel
Occupancy
Rate

 

Economic
Leasing
Percentage

 

Appraised
Value

 

Net
Operating
Income
(reported for a
period of     
months)

 

Date of
Acceptable
Appraisal

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Net Operating Income / Unencumbered Asset Value

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF CIM URBAN REIT GUARANTY

 

[TO BE ATTACHED]

 

--------------------------------------------------------------------------------


 

UNCONDITIONAL GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT is executed as of February 6, 2012, by CIM URBAN REIT,
LLC, a Delaware limited liability company (“Guarantor”), for the benefit of the
Credit Parties defined below.

 

R E C I T A L S:

 

1.                                           CIM Urban Partners, L.P., a
Delaware limited partnership (“Borrower”), may, from time to time, be indebted
to the Credit Parties pursuant to that certain Credit Agreement dated of even
date herewith (herein referred to, together with all amendments, modifications,
restatements, or supplements thereof, as the “Credit Agreement”), by and between
Borrower, Guarantor, Bank of America, N.A., a national banking association
(“Administrative Agent”), as Administrative Agent, and the Lenders defined
therein (Administrative Agent and the Lenders, together with their respective
successors and assigns are herein called the “Credit Parties”).

 

2.                                           Capitalized terms used herein
shall, unless otherwise indicated, have the respective meanings set forth in the
Credit Agreement.

 

3.                                           The Credit Parties are not willing
to make loans under the Credit Agreement or otherwise extend credit to Borrower
unless Guarantor unconditionally guarantees payment of all present and future
indebtedness and obligations of Borrower to the Credit Parties under the Credit
Agreement and the Loan Documents.

 

4.                                           Guarantor is the owner of a direct
or indirect interest in Borrower and will directly benefit from the Credit
Parties’ extension of credit to Borrower.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make loans to Borrower thereunder, and to extend such credit to
Borrower as the Credit Parties may from time to time agree to extend, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Guarantor hereby guarantees payment of the
Guaranteed Obligations (hereinafter defined) as more specifically described
below in Section 1 and hereby agrees as follows:

 

1.                                      Guaranty.  Guarantor hereby absolutely
and unconditionally guarantees, as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of Borrower to the Credit Parties
arising under the Credit Agreement and all instruments, agreements and other
documents of every kind and nature now or hereafter executed in connection with
the Credit Agreement (including all renewals, extensions and modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Credit
Parties in connection with the collection or enforcement thereof) (collectively,
the “Guaranteed Obligations”). Administrative Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of Guarantor under this Guaranty.

 

--------------------------------------------------------------------------------


 

2.                                           No Setoff or Deductions; Taxes.
 Guarantor represents and warrants that it is incorporated and resident in the
United States of America. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes. If
Guarantor must make a payment under this Guaranty, Guarantor represents and
warrants that it will make the payment from one of its U.S. resident offices to
the Credit Parties so that no withholding tax is imposed on the payment. If
notwithstanding the foregoing, Guarantor makes a payment under this Guaranty to
which withholding tax applies, or any taxes (other than taxes on net income
(a) imposed by the country or any subdivision of the country in which any Credit
Parties’ principal office or actual lending office is located and (b) measured
by the United States taxable income the Credit Parties would have received if
all payments under or in respect of this Guaranty were exempt from taxes levied
by Guarantor’s country) are at any time imposed on any payments under or in
respect of this Guaranty including, but not limited to, payments made pursuant
to this Section 2, Guarantor shall pay all such taxes to the relevant authority
in accordance with applicable law such that the Credit Parties receive the sum
they would have received had no such deduction or withholding been made and
shall also pay to the Credit Parties, on demand, all additional amounts which
the Credit Parties specify as necessary to preserve the after-tax yield the
Credit Parties would have received if such taxes had not been imposed. Guarantor
shall promptly provide Administrative Agent with an original receipt or
certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.

 

3.                                           No Termination.  This Guaranty is a
continuing and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. All payments under this Guaranty shall be
made at Administrative Agent’s Office in U.S. Dollars.

 

4.                                           Waiver of Notices.  Guarantor
waives notice of the acceptance of this Guaranty and of the extension or
continuation of the Guaranteed Obligations or any part thereof. Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment and any other notices to which Guarantor might otherwise be entitled.

 

5.                                           Subrogation.  Guarantor shall
exercise no right of subrogation, contribution or similar rights with respect to
any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty are indefeasibly paid
and performed in full and any commitments of the Credit Parties or facilities
provided by the Credit Parties with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Credit Parties and shall forthwith be paid to the Credit Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

6.                                           Waiver of Suretyship Defenses.
 Guarantor agrees that Administrative Agent on behalf of the Lenders may, at any
time and from time to time, and without notice to Guarantor, make any agreement
with Borrower or with any other person or entity liable on any of the Guaranteed
Obligations or providing collateral as security for the Guaranteed Obligations,
for the extension, renewal, payment, compromise, discharge or release of the
Guaranteed Obligations or any collateral (in whole or in part), or for any
modification or amendment of the terms thereof or of any instrument or agreement
evidencing the Guaranteed Obligations or the provision of collateral, all
without in any way impairing, releasing, discharging or otherwise affecting the
obligations of Guarantor under this Guaranty. Guarantor waives any defense
arising by reason of any disability or other defense of Borrower or any other
guarantor, or the cessation from any cause whatsoever of the liability of
Borrower, or any claim that Guarantor’s

 

2

--------------------------------------------------------------------------------


 

obligations exceed or are more burdensome than those of Borrower and waives the
benefit of any statute of limitations affecting the liability of Guarantor
hereunder. Guarantor waives any right to enforce any remedy which Guarantor now
has or may hereafter have against Borrower and waives any benefit of and any
right to participate in any security now or hereafter held by the Administrative
Agent for the benefit of the Credit Parties. Further, Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of Guarantor.

 

7.                                      Exhaustion of Other Remedies Not
Required.  The obligations of Guarantor hereunder are those of primary obligor,
and not merely as surety, and are independent of the Guaranteed Obligations.
Guarantor waives diligence by the Credit Parties and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring the Credit Parties to exhaust any
right or remedy or to take any action against Borrower, any other guarantor or
any other person, entity or property before enforcing this Guaranty against
Guarantor.

 

8.                                      Reinstatement.  Notwithstanding anything
in this Guaranty to the contrary, this Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any portion
of the Guaranteed Obligations is revoked, terminated, rescinded or reduced or
must otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of Borrower or any other person or entity or otherwise, as if
such payment had not been made and whether or not Administrative Agent is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

9.                                      Subordination.  Guarantor hereby
subordinates the payment of all obligations and indebtedness of Borrower owing
to Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of Borrower to Guarantor as subrogee of the Credit
Parties or resulting from Guarantor’s performance under this Guaranty, to the
indefeasible payment in full of all Guaranteed Obligations. If Administrative
Agent so requests, any such obligation or indebtedness of Borrower to Guarantor
shall be enforced and performance received by Guarantor as trustee for the
Credit Parties and the proceeds thereof shall be paid over to Administrative
Agent, for the benefit of the Credit Parties, on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
Guarantor under this Guaranty.

 

10.                               Information.  Guarantor agrees to furnish
promptly to Administrative Agent any and all financial or other information
regarding Guarantor or its property as Administrative Agent may reasonably
request in writing.

 

11.                               Stay of Acceleration.  In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed, upon the insolvency, bankruptcy or reorganization of Borrower or any
other person or entity, or otherwise, all such amounts shall nonetheless be
payable by Guarantors immediately upon demand by Administrative Agent.

 

12.                               Expenses.  Guarantor shall pay on demand all
out-of-pocket expenses (including reasonable attorneys’ fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of the Credit Parties’ rights under
this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of the Credit Parties in any case commenced by or
against Guarantor under the Bankruptcy Code (Title 11, United States Code) or
any similar or successor statute. The obligations of Guarantor under the
preceding sentence shall survive termination of this Guaranty.

 

3

--------------------------------------------------------------------------------


 

13.                               Amendments. No provision of this Guaranty may
be waived, amended, supplemented or modified, except by a written instrument
executed by Administrative Agent and Guarantor.

 

14.                               No Waiver; Enforceability. No failure by the
Credit Parties to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.

 

15.                               Assignments. This Guaranty shall (a) bind
Guarantor and its successors and assigns, provided that Guarantor may not assign
its rights or obligations under this Guaranty without the prior written consent
of Administrative Agent (and any attempted assignment without such consent shall
be void), and (b) inure to the benefit of the Credit Parties and their
successors and assigns and the Credit Parties may, without notice to Guarantor
and without affecting Guarantor’s obligations hereunder, assign or sell
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. Guarantor agrees that the Credit Parties may disclose to any prospective
purchaser and any purchaser of all or part of the Guaranteed Obligations any and
all information in the Credit Parties’ possession concerning Guarantor, this
Guaranty and any security for this Guaranty.

 

16.                               Condition of Borrower. Guarantor acknowledges
and agrees that it has the sole responsibility for, and has adequate means of,
obtaining from Borrower such information concerning the financial condition,
business and operations of Borrower as Guarantor requires, and that Credit
Parties have no duty, and Guarantor is not relying on the Credit Parties at any
time, to disclose to Guarantor any information relating to the business,
operations or financial condition of Borrower.

 

17.                               Setoff. Subject to Section 11.08 of the Credit
Agreement, if and to the extent any payment is not made when due hereunder, and
the same constitutes an Event of Default, the Credit Parties may setoff and
charge from time to time any amount so due against any or all of Guarantor’s
accounts or deposits with any Credit Parties. The rights of each Credit Party
under this Section 17 are in addition to the other rights and remedies
(including other rights of setoff which such Credit Party has under the Loan
Documents).

 

18.                               Other Guarantees. Unless otherwise agreed by
Administrative Agent and Guarantor in writing, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by
Guarantor for the benefit of the Credit Parties or any term or provision
thereof.

 

19.                               GOVERNING LAW; JURISDICTION; ETC.

 

(a)                            GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                            SUBMISSION TO JURISDICTION. GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT

 

4

--------------------------------------------------------------------------------


 

PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER,
SWINGLINE LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  GUARANTOR IRREVOCABLY
ANDUNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.14(d) OF THE CREDIT AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed and
delivered as of the date first written above.

 

 

GUARANTOR:

 

 

 

CIM URBAN REIT, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Unconditional Guaranty Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SUBSIDIARY GUARANTY

 

[TO BE ATTACHED]

 

--------------------------------------------------------------------------------


 

 

UNCONDITIONAL GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT is executed as of February 6, 2012, by EACH OF THE
SUBSIDIARIES OF CIM URBAN PARTNERS, L.P., a Delaware limited partnership
(“Borrower”), LISTED ON SCHEDULE 1 ATTACHED HERETO or who become a party hereto
pursuant to Section 20 below (each a “Guarantor” and collectively,
“Guarantors”), for the benefit of the Credit Parties defined below.

 

R E C I T A L S:

 

1.                                           Borrower may, from time to time, be
indebted to the Credit Parties pursuant to that certain Credit Agreement dated
of even date herewith (herein referred to, together with all amendments,
modifications, restatements, or supplements thereof, as the “Credit Agreement”),
by and between Borrower, CIM Urban REIT, LLC, a Delaware limited liability
company, Bank of America, N.A., a national banking association (“Administrative
Agent”), as Administrative Agent, and the Lenders defined therein
(Administrative Agent and the Lenders, together with their respective successors
and assigns are herein called the “Credit Parties”).

 

2.                                           Capitalized terms used herein
shall, unless otherwise indicated, have the respective meanings set forth in the
Credit Agreement.

 

3.                                           The Credit Parties are not willing
to make loans under the Credit Agreement or otherwise extend credit to Borrower
unless Guarantors unconditionally guarantee payment of all present and future
indebtedness and obligations of Borrower to the Credit Parties under the Credit
Agreement and the Loan Documents.

 

4.                                           Each Guarantor will, directly or
indirectly, benefit from the Credit Parties’ extension of credit to Borrower.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make loans to Borrower thereunder, and to extend such credit to
Borrower as the Credit Parties may from time to time agree to extend, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Guarantors hereby jointly and severally guarantee
payment of the Guaranteed Obligations (hereinafter defined) as more specifically
described below in Section 1 and hereby agree as follows:

 

1.                                      Guaranty. Each Guarantor hereby
absolutely and unconditionally guarantees, jointly and severally, as a guarantee
of payment and not merely as a guarantee of collection, prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, of Borrower to the Credit
Parties arising under the Credit Agreement and all instruments, agreements and
other documents of every kind and nature now or hereafter executed in connection
with the Credit Agreement (including all renewals, extensions and modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Credit
Parties in connection with the collection or enforcement thereof) (collectively,
the “Guaranteed Obligations”). Administrative Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor and conclusive
for the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance

 

--------------------------------------------------------------------------------


 

relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty. The obligations
of each Guarantor hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any applicable state law.

 

2.                                      No Setoff or Deductions; Taxes. Each
Guarantor represents and warrants that it is formed under the laws of the states
of their respective formation and resident in the United States of America. All
payments by any Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future taxes. If any Guarantor must make
a payment under this Guaranty, such Guarantor represents and warrants that it
will make the payment from one of its U.S. resident offices to the Credit
Parties so that no withholding tax is imposed on the payment. If notwithstanding
the foregoing, any Guarantor makes a payment under this Guaranty to which
withholding tax applies, or any taxes (other than taxes on net income
(a) imposed by the country or any subdivision of the country in which any Credit
Parties’ principal office or actual lending office is located and (b) measured
by the United States taxable income the Credit Parties would have received if
all payments under or in respect of this Guaranty were exempt from taxes levied
by such Guarantor’s country) are at any time imposed on any payments under or in
respect of this Guaranty including, but not limited to, payments made pursuant
to this Section 2, such Guarantor shall pay all such taxes to the relevant
authority in accordance with applicable law such that the Credit Parties receive
the sum they would have received had no such deduction or withholding been made
and shall also pay to the Credit Parties, on demand, all additional amounts
which the Credit Parties specify as necessary to preserve the after-tax yield
the Credit Parties would have received if such taxes had not been imposed.
Guarantors shall promptly provide Administrative Agent with an original receipt
or certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.

 

3.                                      No Termination. This Guaranty is a
continuing and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. All payments under this Guaranty shall be
made at Administrative Agent’s Office in U.S. Dollars.

 

4.                                      Waiver of Notices. Each Guarantor waives
notice of the acceptance of this Guaranty and of the extension or continuation
of the Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which any Guarantor might otherwise be entitled.

 

5.                                      Subrogation. No Guarantor shall exercise
any right of subrogation, contribution or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty are indefeasibly paid and performed
in full and any commitments of the Credit Parties or facilities provided by the
Credit Parties with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to the Credit Parties to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

 

6.                                      Waiver of Suretyship Defenses. Each
Guarantor agrees that Administrative Agent on behalf of the Lenders may, at any
time and from time to time, and without notice to Guarantors, make any agreement
with Borrower or with any other person or entity liable on any of the Guaranteed
Obligations or providing collateral as security for the Guaranteed Obligations,
for the extension, renewal, payment,

 

2

--------------------------------------------------------------------------------


 

compromise, discharge or release of the Guaranteed Obligations or any collateral
(in whole or in part), or for any modification or amendment of the terms thereof
or of any instrument or agreement evidencing the Guaranteed Obligations or the
provision of collateral, all without in any way impairing, releasing,
discharging or otherwise affecting the obligations of any Guarantor under this
Guaranty. Each Guarantor waives any defense arising by reason of any disability
or other defense of Borrower or any other guarantor, or the cessation from any
cause whatsoever of the liability of Borrower, or any claim that any Guarantor’s
obligations exceed or are more burdensome than those of Borrower and waives the
benefit of any statute of limitations affecting the liability of any Guarantor
hereunder. Each Guarantor waives any right to enforce any remedy which such
Guarantor now has or may hereafter have against Borrower and waives any benefit
of and any right to participate in any security now or hereafter held by the
Administrative Agent for the benefit of the Credit Parties. Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

7.                                           Exhaustion of Other Remedies Not
Required. The obligations of each Guarantor hereunder are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligations. Each Guarantor waives diligence by the Credit Parties and action on
delinquency in respect of the Guaranteed Obligations or any part thereof,
including, without limitation any provisions of law requiring the Credit Parties
to exhaust any right or remedy or to take any action against Borrower, any other
guarantor or any other person, entity or property before enforcing this Guaranty
against any Guarantor.

 

8.                                           Reinstatement. Notwithstanding
anything in this Guaranty to the contrary, this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any portion of the Guaranteed Obligations is revoked, terminated, rescinded or
reduced or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of Borrower or any other person or entity or
otherwise, as if such payment had not been made and whether or not
Administrative Agent is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.

 

9.                                           Subordination. Each Guarantor
hereby subordinates the payment of all obligations and indebtedness of Borrower
owing to such Guarantor, whether now existing or hereafter arising, including
but not limited to any obligation of Borrower to such Guarantor as subrogee of
the Credit Parties or resulting from such Guarantor’s performance under this
Guaranty, to the indefeasible payment in full of all Guaranteed Obligations. If
Administrative Agent so requests, any such obligation or indebtedness of
Borrower to any Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Credit Parties and the proceeds thereof shall be
paid over to Administrative Agent, for the benefit of the Credit Parties, on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of any Guarantor under this Guaranty.

 

10.                                    Information. Each Guarantor agrees to
furnish promptly to Administrative Agent any and all financial or other
information regarding such Guarantor or its property as Administrative Agent may
reasonably request in writing.

 

11.                                    Stay of Acceleration. In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed, upon the insolvency, bankruptcy or reorganization of Borrower or any
other person or entity, or otherwise, all such amounts shall nonetheless be
payable by Guarantors immediately upon demand by Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

12.                                         Expenses. Guarantors shall pay on
demand all out-of-pocket expenses (including reasonable attorneys’ fees and
expenses and the allocated cost and disbursements of internal legal counsel) in
any way relating to the enforcement or protection of the Credit Parties’ rights
under this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of the Credit Parties in any case commenced by or
against any Guarantor under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute. The obligations of Guarantors under the
preceding sentence shall survive termination of this Guaranty.

 

13.                                         Amendments. No provision of this
Guaranty may be waived, amended, supplemented or modified, except by a written
instrument executed by Administrative Agent and Guarantors.

 

14.                                         No Waiver; Enforceability. No
failure by the Credit Parties to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

15.                                         Assignments. This Guaranty shall
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of Administrative Agent (and any attempted assignment
without such consent shall be void), and (b) inure to the benefit of the Credit
Parties and their successors and assigns and the Credit Parties may, without
notice to any Guarantor and without affecting any Guarantor’s obligations
hereunder, assign or sell participations in the Guaranteed Obligations and this
Guaranty, in whole or in part. Subject to Section 11.07 of the Credit Agreement,
each Guarantor agrees that the Credit Parties may disclose to any prospective
purchaser and any purchaser of all or part of the Guaranteed Obligations any and
all information in the Credit Parties’ possession concerning any Guarantor, this
Guaranty and any security for this Guaranty.

 

16.                                         Condition of Borrower. Each
Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from Borrower such information concerning the
financial condition, business and operations of Borrower as Guarantors require,
and that Credit Parties have no duty, and Guarantors are not relying on the
Credit Parties at any time, to disclose to Guarantors any information relating
to the business, operations or financial condition of Borrower.

 

17.                                         Setoff. Subject to Section 11.08 of
the Credit Agreement, if and to the extent any payment is not made when due
hereunder, and the same constitutes an Event of Default, the Credit Parties may
setoff and charge from time to time any amount so due against any or all of
Guarantors’ accounts or deposits with any Credit Parties. The rights of each
Credit Party under this Section 17 are in addition to the other rights and
remedies (including other rights of setoff which such Credit Party has under the
Loan Documents).

 

18.                                         Other Guarantees. Unless otherwise
agreed by Administrative Agent and Guarantors in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by Guarantors for the benefit of the Credit Parties or any term or
provision thereof.

 

19.                                         Representations and Warranties. Each
Guarantor represents and warrants that (a) it is duly organized and in good
standing under the laws of the jurisdiction of its organization and has full
capacity and right to make and perform this Guaranty, and all necessary
authority has been obtained; (b) this Guaranty constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except as limited
by Debtor Relief Laws; (c) the making and performance of this Guaranty does not
and will not violate the provisions of any applicable law, regulation or order,
and does not and will

 

4

--------------------------------------------------------------------------------


 

not result in the breach of, or constitute a default or require any consent
(that has not been obtained) under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; (d) all consents, approvals, licenses and authorizations of,
and filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect; (e) by virtue of
its relationship with Borrower, the execution, delivery and performance of this
Guaranty is for the direct benefit of such Guarantor and it has received
adequate consideration for this Guaranty; and (f) the financial information,
that has been delivered to Administrative Agent by or on behalf of such
Guarantor, is complete and correct in all material respects and accurately
presents the financial condition and the operational results of such Guarantor
and since the date of the most recent financial statements delivered to
Administrative Agent, there has been no material adverse change in the financial
condition or operational results of such Guarantor. By execution hereof, each
Guarantor covenants and agrees that certain representations, warranties, terms,
covenants, and conditions set forth in the Loan Documents are applicable to such
Guarantor and shall be imposed upon such Guarantor, and such Guarantor reaffirms
that each such representation and warranty is true and correct and covenants and
agrees to promptly and properly perform, observe, and comply with each such
term, covenant, or condition. Moreover, each Guarantor acknowledges and agrees
that this Guaranty is subject to the offset provisions of the Loan Documents in
favor of the Credit Parties. In the event the Credit Agreement or any other Loan
Document shall cease to remain in effect for any reason whatsoever during any
period when any part of the Guaranteed Obligations remains unpaid, the terms,
covenants, and agreements of the Credit Agreement or such other Loan Document
incorporated herein by reference shall nevertheless continue in full force and
effect as obligations of such Guarantor under this Guaranty.

 

20.                                    Additional Guarantors. The initial
Guarantors hereunder shall be each of the Subsidiaries of Borrower that are
signatories hereto and that are listed on Schedule 1 attached hereto. From time
to time subsequent to the time hereof, additional Subsidiaries of Borrower may
become parties hereto as additional Guarantors (each an “Additional Guarantor”)
by executing a counterpart of this Guaranty Agreement in the form of Exhibit A
attached hereto. Upon delivery of any such counterpart to Administrative Agent,
notice of which is hereby waived by Guarantors, each such Additional Guarantor
shall be a Guarantor and shall be a party hereto as if such Additional Guarantor
were an original signatory hereof. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Guarantor hereunder, or by any election by
Administrative Agent not to cause any Subsidiary of Borrower to become an
Additional Guarantor hereunder. This Guaranty Agreement shall be fully effective
as to any Guarantor that is or becomes a party hereto regardless of whether any
such person becomes or fails to become or ceases to be a Guarantor hereunder.

 

21.                                    Release of Guarantors. Pursuant to
Section 10.10 of the Credit Agreement, any Guarantor may be released from its
obligations under this Guaranty Agreement by Administrative Agent’s execution of
a Release of Guaranty in the form of Exhibit B attached hereto. Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the release of any other Guarantor hereunder.

 

22.                                    GOVERNING LAW; JURISDICTION; ETC.

 

(a)                            GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                SUBMISSION TO JURISDICTION. EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE

 

5

--------------------------------------------------------------------------------


 

JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER, SWINGLINE LENDER OR L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.14(d) OF THE CREDIT AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

23.                                    COUNTERPARTS. This Guaranty may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Guaranty and the other
Loan Documents constitute the

 

6

--------------------------------------------------------------------------------


 

entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Agreement to be duly executed
and delivered as of the date first written above.

 

 

GUARANTORS:

 

 

 

CIM/J STREET HOTEL SACRAMENTO, L.P.,

 

a California limited partnership

 

 

 

 

By:

CIM/J Street Hotel Sacramento GP, LLC,

 

 

a California limited liability company,
its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CIM/OAKLAND 1 KAISER PLAZA, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,
its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CIM/OAKLAND 2353 WEBSTER, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,
its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Unconditional Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

CIM/OAKLAND CENTER 21, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,
its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CIM/OAKLAND DOWNTOWN, L.P.,

 

a Delaware limited partnership

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,
its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CIM URBAN REIT PROPERTIES I, L.P.,

 

a California limited partnership

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,
its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CIM URBAN REIT PROPERTIES II, L.P.,

 

a California limited partnership

 

 

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,
its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Unconditional Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

CIM URBAN REIT PROPERTIES VIII, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

CIM Urban REIT Properties VIII GP, LLC,

 

 

a Delaware limited liability company,
its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Unconditional Guaranty Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

INITIAL GUARANTORS

 

CIM/J Street Hotel Sacramento, L.P.
CIM/Oakland 1 Kaiser Plaza, LP
CIM/Oakland 2353 Webster, LP
CIM/Oakland Center 21, LP
CIM/Oakland Downtown, L.P.
CIM Urban REIT Properties I, L.P.
CIM Urban REIT Properties II, L.P.
CIM Urban REIT Properties VIII, L.P.



--------------------------------------------------------------------------------


 

EXHIBIT A



COUNTERPART TO SUBSIDIARY GUARANTY

 

In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty Agreement to be executed and delivered by its officer thereunto duly
authorized as of                                         , 201    .

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B



FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Administrative Agent, for itself and on
behalf of each of the Credit Parties (defined below), hereby releases and
discharges                                from any and all obligations and
liabilities of                                           to the Credit Parties
under that certain Unconditional Guaranty Agreement dated as of February 6,
2012, executed by the Subsidiaries of CIM Urban Partners, L.P., a Delaware
limited partnership, described therein in favor of the Credit Parties defined
therein.

 

BANK OF AMERICA, NA, as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF EXTENSION NOTICE

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This notice (the “Extension Notice”) is executed and delivered by CIM Urban
Partners, L.P., a Delaware limited partnership (“Borrower”), to Bank of America,
N.A. (“Administrative Agent”), pursuant that certain Credit Agreement, dated as
of February 6, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Borrower, CIM Urban REIT,
LLC, a Delaware limited liability company, the Lenders from time to time party
thereto, and Administrative Agent.

 

Borrower hereby notifies you that it elects to extend the Initial Maturity Date
to the Extended Maturity Date (the “Extension”). The Extension Fee is
$                                       .

 

In connection with the Extension elected hereby, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of Lenders that:

 

(a)                                      This Extension Notice is being
delivered not earlier than ninety (90) days and not later than thirty (30) days
prior to the Initial Maturity Date; and

 

(b)                                      On or prior to the Initial Maturity
Date, all requirements set forth in Section 2.14 of the Agreement will be
satisfied.

 

In the event that between the date hereof and the date of the Extension, any
event should occur which would reasonably be expected to have a Material Adverse
Effect or result in a Material Property Event, Borrower shall promptly notify
Administrative Agent.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE(S) FOLLOW(S).

 

1

--------------------------------------------------------------------------------


 

This Extension Notice is executed on                   , 201 .  The undersigned
hereby certifies each and every matter contained herein to be true and correct.

 

 

BORROWER:

 

 

 

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited

 

partnership

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited

 

 

liability company, its General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------